Exhibit 10.29

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

BY AND BETWEEN

RF MONOLITHICS, INC.

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION

Acting through its Wells Fargo Business Credit operating division

August 29, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS

   1

Section 1.1

   Definitions    1

Section 1.2

   Other Definitional Terms; Rules of Interpretation    14

ARTICLE II    AMOUNT AND TERMS OF THE CREDIT FACILITY

   15

Section 2.1

   Revolving Advances    15

Section 2.2

   Procedures for Requesting Advances    15

Section 2.3

   LIBOR Advances    16

Section 2.4

   Letters of Credit.    17

Section 2.5

   Special Account    18

Section 2.6

   Structured Term Advance    18

Section 2.7

   Payment of Term Note    18

Section 2.8

   Interest; Minimum Interest Charge; Default Interest Rate; Application of
Payments; Participations; Usury    19

Section 2.9

   Fees.    20

Section 2.10

   Time for Interest Payments; Payment on Non-Business Days; Computation of
Interest and Fees.    22

Section 2.11

   Lockbox and Collateral Account; Sweep of Funds.    23

Section 2.12

   Voluntary Prepayment; Reduction of the Maximum Line Amount; Termination of
the Credit Facility by the Borrower    24

Section 2.13

   Mandatory Prepayment    24

Section 2.14

   Revolving Advances to Pay Indebtedness    24

Section 2.15

   Use of Proceeds    25

Section 2.16

   Liability Records    25

ARTICLE III    SECURITY INTEREST; OCCUPANCY; SETOFF

   25

Section 3.1

   Grant of Security Interest    25

Section 3.2

   Notification of Account Debtors and Other Obligors    25

Section 3.3

   Assignment of Insurance    26

Section 3.4

   Occupancy    26

Section 3.5

   License    27

Section 3.6

   Financing Statement    27

Section 3.7

   Setoff    27

Section 3.8

   Collateral    27

ARTICLE IV    CONDITIONS OF LENDING

   28

Section 4.1

   Conditions Precedent to the Initial Advances and Letter of Credit    28

Section 4.2

   Conditions Precedent to All Advances and Letters of Credit    30

ARTICLE V    REPRESENTATIONS AND WARRANTIES

   31

 

i



--------------------------------------------------------------------------------

Section 5.1

   Existence and Power; Name; Chief Executive Office; Inventory and Equipment
Locations; Federal Employer Identification Number and Organizational
Identification Number    31

Section 5.2

   Intentionally Omitted    31

Section 5.3

   Authorization of Borrowing; No Conflict as to Law or Agreements    31

Section 5.4

   Legal Agreements    31

Section 5.5

   Subsidiaries    32

Section 5.6

   Financial Condition; No Adverse Change    32

Section 5.7

   Litigation    32

Section 5.8

   Regulation U    32

Section 5.9

   Taxes    32

Section 5.10

   Titles and Liens    32

Section 5.11

   Intellectual Property Rights.    32

Section 5.12

   Plans    34

Section 5.13

   Default    34

Section 5.14

   Environmental Matters    34

Section 5.15

   Submissions to Lender    35

Section 5.16

   Financing Statements    35

Section 5.17

   Rights to Payment    35

Section 5.18

   Financial Solvency    35

ARTICLE VI    COVENANTS

   36

Section 6.1

   Reporting Requirements    36

Section 6.2

   Financial Covenants    39

Section 6.3

   Permitted Liens; Financing Statements.    40

Section 6.4

   Indebtedness    41

Section 6.5

   Guaranties    42

Section 6.6

   Investments and Subsidiaries    42

Section 6.7

   Dividends and Distributions    43

Section 6.8

   Salaries    43

Section 6.9

   Books and Records; Collateral Examination, Inspection and Appraisals.    43

Section 6.10

   Account Verification    44

Section 6.11

   Compliance with Laws.    44

Section 6.12

   Payment of Taxes and Other Claims    44

Section 6.13

   Maintenance of Properties.    45

Section 6.14

   Insurance    45

Section 6.15

   Preservation of Existence    45

Section 6.16

   Delivery of Instruments, etc    45

Section 6.17

   Sale or Transfer of Assets; Suspension of Business Operations    45

Section 6.18

   Consolidation and Merger; Asset Acquisitions    46

Section 6.19

   Sale and Leaseback    46

Section 6.20

   Restrictions on Nature of Business    46

Section 6.21

   Accounting    46

Section 6.22

   Discounts, etc    46

Section 6.23

   Plans    46

 

ii



--------------------------------------------------------------------------------

Section 6.24

   Place of Business; Name    47

Section 6.25

   Constituent Documents; No S Corporation Status    47

Section 6.26

   Performance by the Lender    47

ARTICLE VII    EVENTS OF DEFAULT, RIGHTS AND REMEDIES

   47

Section 7.1

   Events of Default    47

Section 7.2

   Rights and Remedies    50

Section 7.3

   Certain Notices    51

ARTICLE VIII    MISCELLANEOUS

   51

Section 8.1

   No Waiver; Cumulative Remedies; Compliance with Laws    51

Section 8.2

   Amendments, Etc    51

Section 8.3

   Notices; Communication of Confidential Information; Requests for Accounting
   51

Section 8.4

   Further Documents    52

Section 8.5

   Costs and Expenses    52

Section 8.6

   Indemnity    52

Section 8.7

   Participants    53

Section 8.8

   Execution in Counterparts; Telefacsimile Execution    53

Section 8.9

   Retention of Borrower’s Records    53

Section 8.10

   Binding Effect; Assignment; Complete Agreement; Sharing Information    54

Section 8.11

   Severability of Provisions    54

Section 8.12

   Headings    54

Section 8.13

   Governing Law; Jurisdiction, Venue; Waiver of Jury Trial    54

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

Dated as of August 29, 2007

RF MONOLITHICS, INC., a Delaware corporation (the “Borrower”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (as more fully defined in Article I herein, the
“Lender”) acting through its Wells Fargo Business Credit operating division,
hereby agree as follows:

THIS AGREEMENT AMENDS AND RESTATES IN ITS ENTIRETY AND REPLACES THE PRIOR LOAN
AGREEMENT (AS DEFINED BELOW) AND ALL AGREEMENTS, DOCUMENTS OR INSTRUMENTS
CONTEMPLATED THEREBY OR EXECUTED IN CONNECTION THEREWITH, EXCEPT AS EXPRESSLY
SET FORTH HEREIN.

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Except as otherwise expressly provided in this
Agreement, the following terms shall have the meanings given them in this
Section:

“Accounts” shall have the meaning given it under the UCC.

“Accounts Advance Rate” means up to 85 percent; provided that, as of any date of
determination, the Accounts Advance Rate shall be reduced by one (1) percentage
point for each percentage by which Dilution is in excess of five percent (5.0%).

“Advance” means a Revolving Advance or a Structured Term Advance.

“Affiliate” or “Affiliates” means each Subsidiary Guarantor and any other Person
controlled by, controlling or under common control with the Borrower, including
any Subsidiary of the Borrower. For purposes of this definition, “control,” when
used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise. As used herein and
in the other Loan Documents, the term “Affiliates” shall not include Industrial
Telemetry, Inc. or Just One Electronics.

“Aggregate Face Amount” is defined in Section 2.9(c).

“Agreement” means this Credit and Security Agreement.

“Availability” means the amount, if any, by which the Borrowing Base exceeds the
outstanding principal balance of the Revolving Note plus the L/C Amount.

“Borrowing Base” means at any time the lesser of:

(a) The Maximum Line Amount; or



--------------------------------------------------------------------------------

(b) Subject to change from time to time in the Lender’s commercially reasonable
discretion, the sum of:

(i) The lesser of (A) the product of the Accounts Advance Rate times Eligible
Accounts or (B) $11,000,000, plus

(ii) The lesser of (A) the product of the Inventory Advance Rate times Eligible
Inventory or (B) $2,000,000, less,

(iii) Indebtedness that the Borrower owes to the Lender that has not yet been
advanced on the Revolving Note, including, without limitation, the L/C Amount,
and the dollar amount that the Lender in its reasonable discretion then
determines to be a reasonable determination of the Borrower’s credit exposure
with respect to any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement offered to Borrower by
Lender that is not described in Article II of this Agreement and any
indebtedness owed by Borrower to Wells Fargo Merchant Services, L.L.C.

“Business Day” means a day on which the Lender and the Federal Reserve Bank of
New York is open for business and, if such day relates to a LIBOR Advance, a day
on which dealings are carried on in the London interbank eurodollar market.

“Capital Expenditures” means for a period, any expenditure of money during such
period for the lease, purchase or other acquisition of any capital asset, or for
the lease of any other asset whether payable currently or in the future.

“Caver-Morehead Acquisition” means the transaction described in that certain
Agreement and Plan of Merger, dated as of August 24, 2006, by and among
Caver-Morehead Systems, Inc., a Texas corporation, its shareholders, Aleier,
Inc., and the Borrower.

“Caver-Morehead Note” means the subordinated promissory note in the original
principal amount of $200,000 issued in connection with the Caver-Morehead
Acquisition.

“Change of Control” means the occurrence of any of the following events:

(a) Any Person or “group” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934) who is or becomes a “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 20 percent of the voting power of all classes of voting
stock of the Borrower;

(b) During any consecutive two-year period, individuals who at the beginning of
such period constituted the board of Directors of the Borrower (together with
any new Directors whose election to such board of Directors, or whose nomination
for election by

 

2



--------------------------------------------------------------------------------

the stockholders of the Borrower, was approved by a vote of two thirds of the
Directors then still in office who were either Directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
Directors of the Borrower then in office; or

(c) David M. Kirk or other senior management as of the date of this Agreement
shall cease to actively manage the Borrower’s day-to-day business activities and
there is not, in the reasonable judgment of the Lender, competent replacement
management.

“Cirronet Acquisition” means the transaction described in that certain Agreement
and Plan of Merger, dated as of August 24, 2006, by and among Cirronet Inc., a
Georgia corporation, Robert M. Gemmell, Fran Maynard, as the Shareholder’s
Representative, CI Acquisition, Inc. and the Borrower.

“Cirronet Note” means the subordinated promissory note in the original principal
amount of $3,000,000 to be issued in connection with the Cirronet Acquisition.

“Collateral” means all of the Borrower’s Accounts, chattel paper and electronic
chattel paper, deposit accounts, documents, Equipment, General Intangibles,
goods, instruments, Inventory, Investment Property, letter-of-credit rights,
letters of credit, all sums on deposit in any Collateral Account, and any items
in any Lockbox; together with (i) all substitutions and replacements for and
products of any of the foregoing; (ii) in the case of all goods, all accessions;
(iii) all accessories, attachments, parts, equipment and repairs now or
hereafter attached or affixed to or used in connection with any goods; (iv) all
warehouse receipts, bills of lading and other documents of title now or
hereafter covering such goods; (v) all collateral subject to the Lien of any
Security Document; (vi) any money, or other assets of the Borrower that now or
hereafter come into the possession, custody, or control of the Lender; (vii) all
sums on deposit in the Special Account; (viii) proceeds of any and all of the
foregoing; (ix) books and records of the Borrower, including all mail or
electronic mail addressed to the Borrower; and (x) all of the foregoing, whether
now owned or existing or hereafter acquired or arising or in which the Borrower
now has or hereafter acquires any rights.

“Collateral Account” means the “Lender Account” as defined in the Wholesale
Lockbox and Collection Account Agreement.

“Collection Account Agreement” means the Collection Account Agreement by and
between the Borrower and the Lender, dated the same date as this Agreement.

“Commitment” means the Lender’s commitment to make Advances to, and to issue
Letters of Credit for the account of, the Borrower.

“Constituent Documents” means with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.

 

3



--------------------------------------------------------------------------------

“Copyright Security Agreement” means each Copyright Security Agreement now or
hereafter executed by the Borrower in favor of the Lender.

“Credit Facility” means the credit facility under which Revolving Advances and
Letters of Credit may be made available to the Borrower by the Lender under
Article II.

“Current Maturities of Long Term Debt” means during a period beginning and
ending on designated dates, the amount of the Borrower’s long-term debt and
capitalized leases which become due during that period.

“Cut-off Time” means 11:00 a.m. Dallas, Texas time.

“Debt” means of a Person as of a given date, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet for such Person
and shall also include the aggregate payments required to be made by such Person
at any time under any lease that is considered a capitalized lease under GAAP.

“Debt Service Coverage Ratio” means (i) the sum of (A) Funds from Operations and
(B) Interest Expense minus (C) unfinanced Capital Expenditures (net of Net Cash
Proceeds from the sale of capital assets) divided by (ii) the sum of (A) Current
Maturities of Long Term Debt and (B) Interest Expense.

“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.

“Default Period” means any period of time beginning on the day a Default or
Event of Default occurs and ending on the date identified by the Lender in
writing as the date that such Default or Event of Default has been cured or
waived.

“Default Rate” means, subject to Section 2.8(g), an annual interest rate in
effect during a Default Period or following the Termination Date, which interest
rate shall be equal to four percent over the applicable Floating Rate or the
LIBOR Advance Rate, as the case may be, as such rate may change from time to
time.

“Delco A/R” means Accounts owing by Delco Electronics, a subsidiary of Delphi
Corporation. For clarity purposes, “Delco A/R” is not to be construed as
including any other subsidiary of Delphi Corporation.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the trailing three (3) month period ending on the date of
determination, which is the result of dividing (a) actual bad debt write-downs,
discounts, advertising allowances, credits, or other dilutive items with respect
to the Accounts as determined by Lender in its commercially reasonable
discretion during such period based on routine collateral audits, by (b) the
Borrower’s net sales during such period (excluding extraordinary items) plus the
amount of clause (a).

“Director” means a director of the Borrower.

 

4



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of the same controlled group which includes the Borrower and which
is treated as a single employer under Section 414 of the IRC.

“Eligible Accounts” means the Eligible Delco A/R and all other unpaid Accounts
of the Borrower and its Subsidiaries (to the extent they have granted Liens in
their assets pursuant to Security Documents satisfactory to the Lender) arising
from the sale or lease of goods or the performance of services, net of any
credits, but excluding any such Accounts having any of the following
characteristics:

(i) That portion of Accounts unpaid for 60 days or more past the due date, and
not exceeding 120 days after the original date of invoice;

(ii) That portion of Accounts related to goods or services with respect to which
the Borrower or a Subsidiary, as applicable, has received notice of a claim or
dispute, which are subject to a claim of offset or a contra account, or which
reflect a reasonable reserve for warranty claims or returns;

(iii) That portion of Accounts not yet earned by the final delivery of goods or
rendition of services, as applicable, by the Borrower or a Subsidiary, as
applicable, to the customer, including progress billings, and that portion of
Accounts for which an invoice has not been sent to the applicable account
debtor;

(iv) Accounts constituting (i) proceeds of copyrightable material unless such
copyrightable material shall have been registered with the United States
Copyright Office, or (ii) proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;

(v) Intentionally Omitted;

(vi) Accounts denominated in any currency other than United States dollars,
Euros, Pounds, Sterling or Japanese Yen; provided, however, that Accounts may be
payable in any of the aforementioned currencies other than United States dollars
only to the extent that Accounts in any one such currency do not exceed five
percent of all Accounts and are covered by a foreign receivables insurance
policy acceptable to Lender in its sole discretion;

(vii) Accounts owed by an account debtor located outside the United States which
are not (A) backed by a bank letter of credit naming the Lender as beneficiary
or assigned to the Lender, in the Lender’s possession or control, and with
respect to which a control agreement concerning the letter-of-credit rights is

 

5



--------------------------------------------------------------------------------

in effect, and acceptable to the Lender in all respects, in its sole discretion,
or (B) covered by a foreign receivables insurance policy acceptable to the
Lender in its sole discretion;

(viii) Accounts owed by an account debtor that is insolvent, the subject of
bankruptcy proceedings or has gone out of business;

(ix) Accounts owed by a Subsidiary, Affiliate, Officer or employee of the
Borrower;

(x) Accounts not subject to a duly perfected first priority security interest in
the Lender’s favor;

(xi) That portion of Accounts that has been restructured, extended, amended or
modified;

(xii) That portion of Accounts that constitutes advertising, finance charges,
service charges or sales or excise taxes;

(xiii) Accounts owed by an account debtor, regardless of whether otherwise
eligible, to the extent that the aggregate balance of such Accounts exceeds 25
percent of the aggregate amount of all Eligible Accounts;

(xiv) Accounts owed by an account debtor, regardless of whether otherwise
eligible, if 25 percent or more of the total amount of Accounts due from such
debtor is ineligible under clauses (i), (ii), or (x) above; and

(xv) Accounts, or portions thereof, otherwise deemed ineligible by the Lender in
its sole discretion.

“Eligible Delco A/R” means Accounts relating to the Delco A/R that would
otherwise be “Eligible Accounts” within the meaning thereof except for the
effect of item (viii) and subject to the following additional restrictions:

(i) Item (i) is not applicable;

(ii) Eligible Delco A/R included in the Borrowing Base shall not exceed
$1,000,000 in the aggregate at any time;

(iii) Eligible Delco A/R must not have been outstanding for 30 days or more past
the due date; and

(iv) If any portion of a Delco A/R is over 30 days past the due date, the entire
amount of Delco A/R shall be ineligible for inclusion in the Borrowing Base;
provided, that at the time any Account relating to the Delco A/R shall no longer
be subject to the effect of item (viii) of “Eligible Accounts”, the foregoing
restrictions shall not apply.

 

6



--------------------------------------------------------------------------------

(For avoidance of doubt, the parties agree that item (xv) of the definition of
“Eligible Accounts” applies in respect of Eligible Delco A/R and Delco A/R.)

“Eligible Inventory” means all Inventory of the Borrower and its Subsidiaries,
valued at the lower of cost or market in accordance with GAAP; but excluding any
Inventory having any of the following characteristics:

(i) Inventory that is: in-transit; located at any warehouse, job site or other
premises not approved by the Lender in writing; not subject to a duly perfected
first priority security interest in the Lender’s favor; not located on the
Borrower’s premises in Texas and Georgia (provided, that future locations will
be considered, subject to a fully executed waiver, in form and substance
reasonably acceptable to the Lender); covered by any negotiable or
non-negotiable warehouse receipt, bill of lading or other document of title; on
consignment from any Person; on consignment to any Person or subject to any
bailment unless such consignee or bailee has executed an agreement with the
Lender;

(ii) Supplies, packaging, maintenance, parts or sample Inventory, or customer
supplied parts or Inventory;

(iii) Work-in-process Inventory;

(iv) Inventory that is damaged, defective, obsolete, slow moving or not
currently saleable in the normal course of the Borrower’s operations, or the
amount of such Inventory that has been reduced by shrinkage;

(v) Inventory that the Borrower has returned, has attempted to return, is in the
process of returning or intends to return to the vendor thereof;

(vi) Inventory that is perishable or live;

(vii) Inventory manufactured by the Borrower pursuant to a license unless the
applicable licensor has agreed in writing to permit the Lender to exercise its
rights and remedies against such Inventory;

(viii) Intentionally Omitted;

(ix) Intentionally Omitted; and

(x) Inventory otherwise deemed ineligible by the Lender in its sole discretion.

“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.

“Equipment” shall have the meaning given it under the UCC.

“Event of Default” is defined in Section 7.1.

 

7



--------------------------------------------------------------------------------

“Financial Covenants” means the covenants set forth in Section 6.2.

“Floating Rate” means (i) with respect to Revolving Advances evidenced by the
Revolving Note, an annual interest rate equal to the Prime Rate, and (ii) with
respect to Term Advances evidenced by the Term Note, an annual interest rate
equal to the Prime Rate, which interest rate shall, in each case, change when
and as the Prime Rate changes.

“Floating Rate Advance” means an Advance bearing interest at the Floating Rate.

“Funding Date” is defined in Section 2.1.

“Funds from Operations” means for a given period, the sum of (i) Net Income,
(ii) depreciation and amortization, (iii) any increase (or decrease) in deferred
income taxes, (iv) any increase (or decrease) in lifo reserves, and (v) other
non-cash items, each as determined for such period in accordance with GAAP.

“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described in Section 5.6.

“General Intangibles” shall have the meaning given it under the UCC.

“Guarantor” means each Subsidiary Guarantor and every other Person now or in the
future who agrees to guaranty the Indebtedness.

“Guaranty” means each unconditional continuing guaranty executed by a Guarantor
in favor of the Lender.

“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.

“Indebtedness” is used herein in its most comprehensive sense and means any and
all advances, debts, obligations and liabilities of the Borrower to the Lender,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, including under any
swap, derivative, foreign exchange, hedge, deposit, treasury management or other
similar transaction or arrangement at any time entered into by the Borrower with
the Lender or with Wells Fargo Merchant Services, L.L.C., and whether the
Borrower may be liable individually or jointly with others, or whether recovery
upon such Indebtedness may be or hereafter becomes unenforceable, all of the
foregoing in connection with the Loan Documents.

“Indemnified Liabilities” is defined in Section 8.6 “Indemnitees” is defined in
Section 8.6.

“Infringement” or “Infringing” when used with respect to Intellectual Property
Rights means any infringement or other violation of Intellectual Property
Rights.

 

8



--------------------------------------------------------------------------------

“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.

“Interest Expense” means for a fiscal year-to-date period, the Borrower’s total
gross interest expense during such period (excluding interest income), and shall
in any event include (i) interest expensed (whether or not paid) on all Debt,
(ii) the amortization of debt discounts, (iii) the amortization of all fees
payable in connection with the incurrence of Debt to the extent included in
interest expense, and (iv) the portion of any capitalized lease obligation
allocable to interest expense.

“Interest Payment Date” is defined in Section 2.10(a).

“Interest Period” means the period that commences on (and includes) the Business
Day on which either a LIBOR Advance is made or continued, or on which a Floating
Rate Advance is converted to a LIBOR Advance, and ending on (but excluding) the
Business Day numerically corresponding to such date that is one, two, three,
six, or twelve months thereafter as designated by the Borrower, during which
period the outstanding principal balance of the LIBOR Advance shall bear
interest at the LIBOR Advance Rate; provided, however, that:

(a) No Interest Period may be selected for an Advance for a principal amount
less than $500,000 and no more than ten (10) different Interest Periods may be
outstanding at any one time;

(b) If an Interest Period would otherwise end on a day which is not a Business
Day, then the Interest Period shall end on the next Business Day thereafter,
unless that Business Day is the first Business Day of a month, in which case the
Interest Period shall end on the last Business Day of the preceding month);

(c) No Interest Period applicable to a Revolving Advance may end later than the
Maturity Date; and

(d) In no event shall the Borrower select Interest Periods with respect to
Advances which, in the aggregate, would require payment of a contracted funds
breakage fee under this Agreement in order to make required principal payments.

“Inventory” shall have the meaning given it under the UCC.

“Inventory Advance Rate” means up to 50 percent, or such lesser rate as the
Lender in its sole discretion may deem appropriate from time to time.

“Investment Property” shall have the meaning given it under the UCC.

“IRC” means the Internal Revenue Code of 1986, as amended from time to time.

“L/C Amount” means the sum of (i) the aggregate face amount of any issued and
outstanding Letters of Credit and (ii) the unpaid amount of the Obligation of
Reimbursement.

 

9



--------------------------------------------------------------------------------

“L/C Application” means an application for the issuance of standby letters of
credit pursuant to the terms of a Standby Letter of Credit Agreement, in form
acceptable to the Lender.

“Lender” means Wells Fargo Bank, National Association in its broadest and most
comprehensive sense as a legal entity, and is not limited in its meaning to
Lender’s Wells Fargo Business Credit operating division, or to any other
operating division of Lender.

“Letter of Credit” is defined in Section 2.4(a).

“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/16th of one percent) determined pursuant to the following formula:

 

LIBOR =  

Base LIBOR

     100% - LIBOR Reserve Percentage   

(i) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by the Lender as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by the Lender for the purpose of
calculating effective rates of interest for loans making reference thereto, on
the first day of a Interest Period for delivery of funds on said date for a
period of time approximately equal to the number of days in such Interest Period
and in an amount approximately equal to the principal amount to which such
Interest Period applies. The Borrower understands and agrees that the Lender may
base its quotation of the Inter-Bank Market Offered Rate upon such offers or
other market indicators of the Inter-Bank Market as the Lender in its discretion
deems appropriate including the rate offered for U.S. dollar deposits on the
London Inter-Bank Market.

(ii) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by the Lender for expected changes in such reserve
percentage during the applicable Interest Period.

“LIBOR Advance” means an Advance bearing interest at the LIBOR Advance Rate.

“LIBOR Advance Rate” means (i) with respect to Revolving Advances evidenced by
the Revolving Note, an annual interest rate equal to the sum of LIBOR plus 2.50
percent, and (ii) with respect to Term Advances evidenced by the Term Note, an
annual interest rate equal to the sum of LIBOR plus 2.50 percent.

“Licensed Intellectual Property” is defined in Section 5.11(c) .

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently acquired
and whether arising by agreement or operation of law.

 

10



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Revolving Note, the Term Note, each
Guaranty, each L/C Application and the Security Documents, together with every
other agreement, note, document, contract or instrument to which the Borrower
now or in the future may be a party and which is required by the Lender in
connection with this Agreement.

“Lockbox” means “Lockbox” as defined in the Wholesale Lockbox and Collection
Account Agreement.

“Material Adverse Effect” means any of the following:

(i) A material adverse effect on the business, operations, results of
operations, prospects, assets, liabilities or financial condition of the
Borrower and its Affiliates, on a consolidated basis and taken as a whole;

(ii) A material adverse effect on the ability of the Borrower to perform its
payment obligations or to comply with its other material obligations under the
Loan Documents;

(iii) A material adverse effect on the ability of the Lender to enforce the
Indebtedness or to realize the material benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan Document or of any rights against any Guarantor, or on the status,
existence, perfection, priority (subject to Permitted Liens) or enforceability
of any Lien securing payment or performance of the Indebtedness; or

(iv) Any claim against the Borrower or threat of litigation which is or could
reasonably be expected to be determined adversely to the Borrower would cause
the Borrower to be liable to pay an amount exceeding $500,000 or would result in
the occurrence of an event described in clauses (i), (ii) and (iii) above.

“Maturity Date” means, with respect to the Credit Facility, December 31, 2010.

“Maximum Line Amount” means $11,000,000 unless this amount is reduced pursuant
to Section 2.12, in which event it means such lower amount.

“Minimum Interest Charge” is defined in Section 2.8(c).

“Multiemployer Plan” means a multiemployer plan (as defined in Section 3(37) of
ERISA) to which the Borrower or any ERISA Affiliate has contributed which is
covered by Title IV of ERISA.

“Net Cash Proceeds” means in connection with any asset sale, the cash proceeds
(including any cash payments received by way of deferred payment whether
pursuant to a note, installment receivable or otherwise, but only as and when
actually received) from such asset sale, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, brokerage commissions and amounts
required to be applied to the repayment of any portion of the Debt secured by a
Lien not prohibited hereunder on the asset which is the subject of such sale,
and (ii) taxes paid or reasonably estimated to be payable as a result of such
asset sale.

 

11



--------------------------------------------------------------------------------

“Net Income” means fiscal year-to-date after-tax net income from continuing
operations, including extraordinary losses and including extraordinary gains,
all as determined in accordance with GAAP.

“Net Loss” means fiscal year-to-date after-tax net loss from continuing
operations as determined in accordance with GAAP.

“Obligation of Reimbursement” means the obligation of the Borrower to reimburse
the Lender pursuant to the terms of the Standby Letter of Credit Agreement and
any applicable L/C Application.

“Officer” means with respect to the Borrower, an officer if the Borrower is a
corporation, a manager if the Borrower is a limited liability company, or a
partner if the Borrower is a partnership.

“OFAC” is defined in Section 6.11(c).

“Overadvance” means the amount, if any, by which the outstanding principal
balance of the Revolving Note, plus the L/C Amount, is in excess of the
then-existing Borrowing Base.

“Owned Intellectual Property” is defined in Section 5.11(a).

“Patent and Trademark Security Agreement” means each Patent and Trademark
Security Agreement now or hereafter executed by the Borrower in favor of the
Lender.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate and covered by
Title IV of ERISA.

“Permitted Lien” and “Permitted Liens” are defined in Section 6.3(a).

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Permitted Dispositions” means (a) dispositions of inventory in the ordinary
course of business, (b) dispositions for fair value of worn-out and obsolete
equipment not necessary or useful to the conduct of business, (c) collections of
Accounts (as defined in the Security Documents), (d) other arms-length
dispositions in the ordinary course of business; provided that (i) at the time
of disposition no Default exists or would result therefrom, (ii) such
disposition is for fair value, (iii) such disposition would not reasonably be
likely to have a Material Adverse Effect on the Borrower or its Subsidiaries
taken as a whole, and (iv) the proceeds of such disposition are either
(A) properly reinvested in the business of the Borrower or a Subsidiary or
(B) used to pay the outstanding balance on the Term Note, with any excess amount
being used to pay down any outstanding amounts under the Revolving Note.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate and which is
covered by Title IV of ERISA.

 

12



--------------------------------------------------------------------------------

“Premises” means all locations where the Borrower conducts its business or has
any rights of possession, including the locations legally described in Exhibit D
attached hereto.

“Prime Rate” means at any time the rate of interest most recently announced by
the Lender at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of the Lender’s base rates, and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof in such internal
publication or publications as the Lender may designate. Each change in the rate
of interest shall become effective on the date each Prime Rate change is
announced by the Lender.

“Prior Loan Agreement” means that certain Amended and Restated Loan Agreement
between the Borrower and the Lender, dated September 1, 2006.

“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.

“Revolving Advance” is defined in Section 2.1.

“Revolving Note” means the Borrower’s revolving promissory note, payable to the
order of the Lender in substantially the form of Exhibit A hereto, as same may
be renewed and amended from time to time, and all replacements thereto.

“Security Documents” means this Agreement, the Wholesale Lockbox and Collection
Account Agreement, the Security Agreements, the Patent and Trademark Security
Agreements, the Trademark Security Agreement, and the Copyright Security
Agreement, and any other document delivered to the Lender from time to time to
secure the Indebtedness.

“Security Interest” is defined in Section 3.1.

“Special Account” means a specified cash collateral account maintained with
Lender or another financial institution acceptable to the Lender in connection
with Letters of Credit, as contemplated by Section 2.5.

“Standby Letter of Credit Agreement” means an agreement governing the issuance
of standby letters of credit by Lender entered into between the Borrower as
applicant and Lender as issuer.

“Structured Term Advance” is defined in Section 2.6.

“Subordinated Debt” means any Debt of the Borrower (other than the Indebtedness)
that has been subordinated to the Indebtedness by written agreement, in form and
content satisfactory to the Lender and which has been approved in writing by the
Lender as constituting “Subordinated Debt” for purposes of this Agreement.

“Subsidiary” means any Person of which more than 50 percent of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or the equivalent of such Person,
regardless of whether or not

 

13



--------------------------------------------------------------------------------

at the time ownership interests of any other class or classes shall have or
might have voting power by reason of the happening of any contingency, is at the
time directly or indirectly owned by the Borrower, by the Borrower and one or
more other Subsidiaries, or by one or more other Subsidiaries. As used herein
and the other Loan Documents, the term “Subsidiary” shall not include Industrial
Telemetry, Inc. or Just One Electronics.

“Subsidiary Guarantors” means each of Aleier, Inc., a Texas corporation and
Cirronet Inc., a Georgia corporation.

“Term Note” means the Borrower’s promissory note, payable to the order of the
Lender in substantially the form of Exhibit B hereto, as same may be renewed and
amended from time to time, and all replacements thereto.

“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date
the Borrower terminates the Credit Facility, or (iii) the date the Lender
demands payment of the Indebtedness, following an Event of Default, pursuant to
Section 7.2.

“Trademark Security Agreement” means each Trademark Security Agreement now or
hereafter executed by the Borrower in favor of the Lender dated the same date as
this Agreement.

“UCC” means the Uniform Commercial Code as in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.

“Unused Amount” is defined in Section 2.9(a).

“Wholesale Lockbox and Collection Account Agreement” means the Wholesale Lockbox
and Collection Account Agreement by and between the Borrower and the Lender,
dated the same date as this Agreement.

Section 1.2 Other Definitional Terms; Rules of Interpretation. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All accounting terms not otherwise defined herein
have the meanings assigned to them in accordance with GAAP. All terms defined in
the UCC and not otherwise defined herein have the meanings assigned to them in
the UCC. References to Articles, Sections, subsections, Exhibits, Schedules and
the like, are to Articles, Sections and subsections of, or Exhibits or Schedules
attached to, this Agreement unless otherwise expressly provided. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. Unless the context in which used herein otherwise
clearly requires, “or” has the inclusive meaning represented by the phrase
“and/or”. Defined terms include in the singular number the plural and in the
plural number the singular. Reference to any agreement (including the Loan
Documents), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof (and, if applicable, in accordance with the terms hereof and the
other Loan Documents), except where otherwise explicitly provided, and reference
to any promissory note includes any promissory note which is an extension or
renewal thereof or a substitute or replacement therefor. Reference to any law,

 

14



--------------------------------------------------------------------------------

rule, regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder.

ARTICLE II

AMOUNT AND TERMS OF THE CREDIT FACILITY

Section 2.1 Revolving Advances. The Lender agrees, subject to the terms and
conditions of this Agreement, to make advances (“Revolving Advances”) to the
Borrower from time to time from the date that all of the conditions set forth in
4.1 are satisfied (the “Funding Date”) to and until (but not including) the
Termination Date in an amount not in excess of the Maximum Line Amount. The
Lender shall have no obligation to make a Revolving Advance to the extent that
the amount of the requested Revolving Advance exceeds Availability. The
Borrower’s obligation to pay the Revolving Advances shall be evidenced by the
Revolving Note and shall be secured by the Collateral. Within the limits set
forth in this Section 2.1, the Borrower may borrow, prepay pursuant to
Section 2.12, and reborrow.

Section 2.2 Procedures for Requesting Advances. The Borrower shall comply with
the following procedures in requesting Revolving Advances:

(a) Type of Advances. Each Advance shall be funded as either a Floating Rate
Advance or a LIBOR Advance, as the Borrower shall specify in a request delivered
to the Lender conforming to the requirements of Section 2.2(b); Floating Rate
Advances and LIBOR Advances may be outstanding at the same time. Each request
for a LIBOR Advance shall be in multiples of $100,000, with a minimum request of
at least $500,000. LIBOR Advances shall not be available during Default Periods.

(b) Time for Requests. The Borrower shall request each Advance not later than
the Cut-off Time on the Business Day immediately preceding the Business Day on
which the Advance is to be made. Each request that conforms to the terms of this
Agreement shall be effective upon receipt by the Lender, shall be in writing or
by telephone or telecopy transmission, and shall be confirmed in writing by the
Borrower if so requested by the Lender, by (i) an Officer of the Borrower; or
(ii) a Person designated as the Borrower’s agent by an Officer of the Borrower
in a writing delivered to the Lender; or (iii) a Person whom the Lender
reasonably believes to be an Officer of the Borrower or such a designated agent,
which confirmation shall specify whether the Advance shall be a Floating Rate
Advance or a LIBOR Advance and, with respect to any LIBOR Advance, shall specify
the principal amount of the LIBOR Advance and the Interest Period applicable
thereto. The Borrower shall repay all Advances even if the Lender does not
receive such confirmation and even if the Person requesting an Advance was not
in fact authorized to do so. Any request for an Advance, whether written or
telephonic, shall be deemed to be a representation by the Borrower that the
conditions set forth in Section 4.2 have been satisfied as of the time of the
request.

(c) Disbursement. Upon fulfillment of the applicable conditions set forth in
Article IV, the Lender shall disburse the proceeds of the requested Advance by
crediting the same to the Borrower’s demand deposit account maintained with the
Lender unless the Lender and the Borrower shall agree in writing to another
manner of disbursement.

 

15



--------------------------------------------------------------------------------

Section 2.3 LIBOR Advances.

(a) Converting Floating Rate Advances to LIBOR Advances; Procedures. So long as
no Default Period is in effect, the Borrower may convert all or any part of the
principal amount of any outstanding Floating Rate Advance into a LIBOR Advance
by requesting that the Lender convert same no later than the Cut-off Time on the
Business Day immediately preceding the Business Day on which the Borrower wishes
the conversion to become effective. Each request that conforms to the terms of
this Agreement shall be effective upon receipt by the Lender and shall be
confirmed in writing by the Borrower if the Lender so requests by any Officer or
designated agent identified in Section 2.2(b) or Person reasonably believed by
the Lender to be such an Officer or designated agent, which request shall
specify the Business Day on which the conversion is to occur, the total amount
of the Floating Rate Advance to be converted, and the applicable Interest
Period. Each such conversion shall occur on a Business Day, and the aggregate
amount of Floating Rate Advances converted to LIBOR Advances shall be in
multiples of $100,000, with a minimum conversion amount of at least $500,000.

(b) Procedures at End of an Interest Period. Unless the Borrower requests a new
LIBOR Advance in accordance with the procedures set forth below, or prepays the
principal of an outstanding LIBOR Advance at the expiration of an Interest
Period, the Lender shall automatically and without request of the Borrower
convert each LIBOR Advance to a Floating Rate Advance on the last day of the
relevant Interest Period. So long as no Default exists, the Borrower may cause
all or any part of any maturing LIBOR Advance to be renewed as a new LIBOR
Advance by requesting that the Lender continue the maturing Advance as a LIBOR
Advance no later than the Cut-off Time on the Business Day immediately preceding
the Business Day constituting the first day of the new Interest Period. Each
such request shall be confirmed in writing by the Borrower upon the Lender’s
request by any Officer or designated agent identified in Section 2.2(b), which
confirmation shall be effective upon receipt by the Lender, and which shall
specify the amount of the expiring LIBOR Advance to be continued and the
applicable Interest Period. Each new Interest Period shall begin on a Business
Day and the amount of each LIBOR Advance shall be in multiples of $100,000, with
a minimum Advance of at least $500,000.

(c) Setting and Notice of Rates. The Lender shall, with respect to any request
for a LIBOR Advance under Section 2.2 or a conversion or renewal of a LIBOR
Advance under this Section 2.3, provide the Borrower with a LIBOR quote for each
Interest Period identified by the Borrower on the Business Day on which the
request was made, if the request is received by the Lender prior to the Cut-off
Time, or for requests received by the Lender after the Cut-off Time, on the next
Business Day or on the Business Day on which the Borrower has requested that the
LIBOR Advance be made effective. If the Borrower does not immediately accept a
LIBOR quote, the quoted rate shall expire and any subsequent request from
Borrower for a LIBOR quote shall be subject to redetermination by the Lender of
the applicable LIBOR for the LIBOR Advance.

 

16



--------------------------------------------------------------------------------

(d) Taxes and Regulatory Costs. The Borrower shall pay the Lender with respect
to any Advance, upon demand and in addition to any other amounts due or to
become due hereunder, any and all (i) withholdings, interest equalization taxes,
stamp taxes or other taxes (except income and franchise taxes) imposed by any
domestic or foreign governmental authority and related in any manner to LIBOR,
and (ii) future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by the Lender with any
request or directive (whether or not having the force of law) from any central
bank or other governmental authority and related in any manner to LIBOR to the
extent they are not included in the calculation of LIBOR. In determining which
of the foregoing are attributable to any LIBOR option available to the Borrower
hereunder, any reasonable allocation made by the Lender among its operations
shall be conclusive and binding upon the Borrower.

Section 2.4 Letters of Credit.

(a) The Lender agrees, subject to the terms and conditions of this Agreement, to
issue, at any time after the Funding Date and prior to the Termination Date, one
or more irrevocable standby or documentary letters of credit (each, a “Letter of
Credit”) for the Borrower’s account. The Lender will not issue any Letter of
Credit if the face amount of the Letter of Credit to be issued would exceed the
lesser of:

(i) $1,000,000 less the L/C Amount, or

(ii) Availability.

Each Letter of Credit, if any, shall be issued pursuant to a separate L/C
Application made by the Borrower to the Lender, which must be completed in a
manner satisfactory to the Lender. The terms and conditions set forth in each
such L/C Application shall supplement the terms and conditions of the Standby
Letter of Credit Agreement.

(b) No Letter of Credit shall be issued with an expiry date later than one year
from the date of issuance or the Maturity Date in effect as of the date of
issuance, whichever is earlier.

(c) Any request for issuance of a Letter of Credit shall be deemed to be a
representation by the Borrower that the conditions set forth in Section 4.2 have
been satisfied as of the date of the request.

(d) If a draft is submitted under a Letter of Credit when the Borrower is
unable, because a Default Period exists or for any other reason, to obtain a
Revolving Advance to pay the Obligation of Reimbursement, the Borrower shall pay
to the Lender on demand and in immediately available funds, the amount of the
Obligation of Reimbursement together with interest, accrued from the date of the
draft until payment in

 

17



--------------------------------------------------------------------------------

full at the Default Rate. Notwithstanding the Borrower’s inability to obtain a
Revolving Advance for any reason, the Lender is irrevocably authorized, in its
sole discretion, to make a Revolving Advance in an amount sufficient to
discharge the Obligation of Reimbursement and all accrued but unpaid interest
thereon.

Section 2.5 Special Account. If the Credit Facility is terminated for any reason
while any Letter of Credit is outstanding, the Borrower shall thereupon pay the
Lender in immediately available funds for deposit in the Special Account an
amount equal to the L/C Amount plus any anticipated fees and costs. If the
Borrower fails to promptly make any such payment in the amount required
hereunder, then the Lender may make a Revolving Advance against the Credit
Facility in an amount sufficient to fulfill this obligation and deposit the
proceeds to the Special Account. The Special Account shall be an interest
bearing account either maintained with the Lender or with a financial
institution acceptable to the Lender. Any interest earned on amounts deposited
in the Special Account shall be credited to the Special Account. The Lender may
apply amounts on deposit in the Special Account at any time or from time to time
to the Indebtedness in the Lender’s sole discretion. The Borrower may not
withdraw any amounts on deposit in the Special Account as long as the Lender
maintains a security interest therein. The Lender agrees to transfer any balance
in the Special Account to the Borrower when the Lender is required to release
its security interest in the Special Account when all Indebtedness has been
repaid to the Lender.

Section 2.6 Structured Term Advance.

(a) The Lender agrees, subject to the terms and conditions of this Agreement, to
make a single advance to the Borrower on the Funding Date (the “Structured Term
Advance”) in the amount of $3,000,000. The Borrower’s obligation to pay the
Structured Term Advance shall be evidenced by the Term Note and shall be secured
by the Collateral as provided in Article III.

(b) Upon fulfillment of the applicable conditions set forth in Article IV, the
Lender shall deposit the proceeds of the requested Structured Term Advance by
crediting the same to the Borrower’s demand deposit account specified in
Section 2.2(c) unless the Lender and the Borrower shall agree in writing to
another manner of disbursement. Upon the Lender’s request, the Borrower shall
promptly confirm each telephonic request for a Structured Term Advance by
executing and delivering an appropriate confirmation certificate to the Lender.
The Borrower shall be obligated to repay all Structured Term Advances
notwithstanding the Lender’s failure to receive such confirmation and
notwithstanding the fact that the Person requesting the same was not in fact
authorized to do so. Any request for a Structured Term Advance, whether written
or telephonic, shall be deemed to be a representation by the Borrower, upon
which the Lender may rely, that the Borrower is in compliance with the
conditions set forth in Section 4.2 as of the time of the request.

Section 2.7 Payment of Term Note. The outstanding principal balance of the Term
Note shall be due and payable as follows:

(a) In equal quarterly installments of $333,350, beginning on September 1, 2007,
and on the same day of each quarter thereafter.

 

18



--------------------------------------------------------------------------------

(b) All prepayments of principal with respect to the Term Note shall be applied
to the most remote principal installment or installments then unpaid.

(c) On December 1, 2009, the entire unpaid principal balance of the Term Note
and all unpaid interest accrued thereon shall also be fully due and payable.

Section 2.8 Interest; Minimum Interest Charge; Default Interest Rate;
Application of Payments; Participations; Usury.

(a) Interest. Except as provided in Section 2.3, Section 2.8(c) and
Section 2.8(f), the principal amount of each Advance shall bear interest as a
Floating Rate Advance or a LIBOR Advance.

(b) Minimum Interest Charge. Notwithstanding any other terms of this Agreement
to the contrary, but in all events subject to Section 2.8(f), the Borrower shall
pay to the Lender interest of not less than $8,000 per calendar month (the
“Minimum Interest Charge”) during the term of this Agreement, and the Borrower
shall pay any deficiency between the Minimum Interest Charge and the amount of
interest otherwise calculated under Section 2.8(a) on the first day of each
month and on the Termination Date. When calculating this deficiency, the Default
Rate, if applicable, shall be disregarded, and any interest that accrues on a
payment following its receipt on those days specified in Section 2.8(d) shall be
included in determining the total amount of interest otherwise calculated under
Section 2.8(a).

(c) Default Interest Rate. At any time during any Default Period or following
the Termination Date, in the Lender’s sole discretion and without waiving any of
its other rights or remedies, the principal of the Revolving Note and the Term
Note shall bear interest at the Default Rate or such lesser rate as the Lender
may determine, effective as of the first day of the month in which any Default
Period begins through the last day of such Default Period, or any shorter time
period that the Lender may determine. The decision of the Lender to impose a
rate that is less than the Default Rate or to not impose the Default Rate for
the entire duration of the Default Period shall be made by the Lender in its
sole discretion and shall not be a waiver of any of its other rights and
remedies, including its right to retroactively impose the full Default Rate for
the entirety of any such Default Period or following the Termination Date.

(d) Application of Payments. Payments shall be applied to the Indebtedness on
the Business Day of receipt by the Lender in the Lender’s general account, but
the amount of principal paid shall continue to accrue interest at the interest
rate applicable under the terms of this Agreement from the calendar day the
Lender receives the payment, and continuing through the end of the second
Business Day following receipt of the payment.

(e) Participations. If any Person shall acquire a participation in the Advances
or the Obligation of Reimbursement, the Borrower shall be obligated to the

 

19



--------------------------------------------------------------------------------

Lender to pay the full amount of all interest calculated under this Section 2.8,
along with all other fees, charges and other amounts due under this Agreement,
regardless if such Person elects to accept interest with respect to its
participation at a lower rate than that calculated under this Section 2.8, or
otherwise elects to accept less than its pro rata share of such fees, charges
and other amounts due under this Agreement.

(f) Usury. In any event no rate change shall be put into effect which would
result in a rate greater than the highest rate permitted by law. Notwithstanding
anything to the contrary contained in any Loan Document, all agreements which
either now are or which shall become agreements between the Borrower and the
Lender are hereby limited so that in no contingency or event whatsoever shall
the total liability for payments in the nature of interest, additional interest
and other charges exceed the applicable limits imposed by any applicable usury
laws. If any payments in the nature of interest, additional interest and other
charges made under any Loan Document are held to be in excess of the limits
imposed by any applicable usury laws, it is agreed that any such amount held to
be in excess shall be considered payment of principal hereunder, and the
indebtedness evidenced hereby shall be reduced by such amount so that the total
liability for payments in the nature of interest, additional interest and other
charges shall not exceed the applicable limits imposed by any applicable usury
laws, in compliance with the desires of the Borrower and the Lender. This
provision shall never be superseded or waived and shall control every other
provision of the Loan Documents and all agreements between the Borrower and the
Lender, or their successors and assigns.

Section 2.9 Fees.

(a) Unused Line Fee. For the purposes of this Section 2.9(a), “Unused Amount”
means the Maximum Line Amount reduced by outstanding Revolving Advances and the
L/C Amount. The Borrower agrees to pay to the Lender an unused line fee at the
rate of 0.25 percent per annum on the average daily Unused Amount from the date
of this Agreement to and including the Termination Date, due and payable monthly
in arrears on the first day of the month and on the Termination Date.

(b) Collateral Exam Fees. The Borrower shall pay the Lender fees in connection
with any collateral exams, audits or inspections conducted by or on behalf of
the Lender of any Collateral or the Borrower’s operations or business at the
rates established from time to time by the Lender as its collateral exam fees
(which fees are currently $850 per day per collateral examiner), together with
all actual out-of-pocket costs and expenses incurred in conducting any such
collateral examination or inspection.

(c) Letter of Credit Fees. The Borrower shall pay to the Lender a fee with
respect to each Letter of Credit that has been issued, if any, which fee shall
be calculated on a per diem basis at an annual rate equal to 2.25 percent of the
aggregate amount that may then be drawn under the Letter of Credit, assuming
compliance with all conditions for drawing (the “Aggregate Face Amount”), from
and including the date of issuance of the Letter of Credit until the date that
the Letter of Credit terminates or is returned to the Lender, which fee shall be
due and payable monthly in arrears on the first day of each month and on the
date that the Letter of Credit terminates or is returned to the Lender;

 

20



--------------------------------------------------------------------------------

provided, however, effective as of the first day of the fiscal quarter in which
any Default Period begins through the last day of such Default Period, or any
shorter time period that the Lender may determine, in the Lender’s sole
discretion and without waiving any of its other rights and remedies, such fee
shall increase to five percent of the Aggregate Face Amount. The foregoing fee
shall be in addition to any and all other fees, commissions and charges imposed
by Lender with respect to or in connection with such Letter of Credit.

(d) Letter of Credit Administrative Fees. The Borrower shall pay all
administrative fees charged by Lender in connection with the honoring of drafts
under any Letter of Credit, amendments thereto, transfers thereof and all other
activity with respect to the Letters of Credit at the then – current rates
published by Lender for such services rendered on behalf of customers of Lender
generally.

(e) Termination and Line Reduction Fees. If (i) the Lender terminates the Credit
Facility during a Default Period, or if (ii) the Borrower terminates or reduces
the Credit Facility on a date prior to the Maturity Date (other than as a direct
consequence of Lender’s failure to fund Advances under this Agreement when all
conditions precedent to such Advance have been satisfied), then the Borrower
shall pay the Lender as liquidated damages and not as a penalty a termination
fee in an amount equal to a percentage of the Maximum Line Amount (or the
reduction of the Maximum Line Amount, as the case may be) calculated as follows:
(A) three percent if the termination or reduction occurs on or before the first
anniversary of the Funding Date; (B) two percent if the termination or reduction
occurs after the first anniversary of the Funding Date, but on or before the
second anniversary of the Funding Date; and (C) one percent if the termination
or reduction occurs after the second anniversary of the Funding Date.

(f) Prepayment Fees and Contracted Funds Breakage Fees. The Borrower may prepay
the principal amount of the Revolving Note and the Term Note at any time in any
amount, whether voluntarily or by acceleration, subject to the payment of fees
as follows:

(i) If the principal amount of the Revolving Note or the Term Note which is a
LIBOR Advance is prepaid, the Borrower shall pay to the Lender immediately upon
demand a contracted funds breakage fee equal to the sum of the discounted
monthly differences for each month from the month of prepayment through the
month in which such Interest Period matures, calculated as follows for each such
month:

 

  (A) Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the applicable Interest Period of
such note.

 

  (B) Subtract from the amount determined in (A) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Interest Period at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.

 

21



--------------------------------------------------------------------------------

  (C) If the result obtained in (B) for any month is greater than zero, discount
that difference by LIBOR used in (B) above.

The Borrower acknowledges that prepayment of the Revolving Note or the Term Note
may result in the Lender incurring additional costs, expenses or liabilities,
and that it is difficult to ascertain the full extent of such costs, expenses or
liabilities. The Borrower therefore agrees to pay the above-described prepayment
fee and contracted funds breakage fee and agrees that said amounts represent a
reasonable estimate of the prepayment costs, contracted funds breakage costs,
expenses and/or liabilities of the Lender.

(g) Waiver of Termination and Prepayment Fees. The Borrower will be excused from
the payment of termination and prepayment fees otherwise due under this
Agreement if such termination or prepayment is made because of refinancing
through another one of Lender’s operating divisions.

(h) Overadvance Fees. Subject to Section 2.8(f), the Borrower shall pay an
Overadvance fee in the amount of $500.00 for each day or portion thereof during
which an Overadvance exists, regardless of how the Overadvance arises or whether
or not the Overadvance has been agreed to in advance by the Lender (provided,
however, that this fee does not apply to the Structured Term Advance). The
acceptance of payment of an Overadvance fee by the Lender shall not be deemed to
constitute either consent to the Overadvance or a waiver of the resulting Event
of Default, unless the Lender specifically consents to the Overadvance in
writing and waives the Event of Default on whatever conditions the Lender deems
appropriate.

(i) Other Fees and Charges. The Lender may from time to time impose additional
fees and charges as consideration for Advances made in excess of Availability or
for other events that constitute an Event of Default or a Default hereunder,
including fees and charges for the administration of Collateral by the Lender,
and fees and charges for the late delivery of reports, which may be assessed in
the Lender’s sole discretion on either an hourly, periodic, or flat fee basis,
and in lieu of or in addition to imposing interest at the Default Rate.

Section 2.10 Time for Interest Payments; Payment on Non-Business Days;
Computation of Interest and Fees.

(a) Time For Interest Payments. Accrued and unpaid interest accruing on Floating
Rate Advances shall be due and payable on the first day of each month and on the
Termination Date (each an “Interest Payment Date”), or if any such day is not a
Business Day, on the next succeeding Business Day. Interest will accrue from the
most recent date to which interest has been paid or, if no interest has been
paid, from the date of advance to the Interest Payment Date. If an Interest
Payment Date is not a Business Day, payment shall be made on the next succeeding
Business Day. Interest accruing on

 

22



--------------------------------------------------------------------------------

each LIBOR Advance shall be due and payable on the last day of the applicable
Interest Period; provided, however, for Interest Periods that are longer than
one month, interest shall nevertheless be due and payable monthly on the last
day of each month, and on the last day of the Interest Period.

(b) Payment on Non-Business Days. Whenever any payment to be made hereunder
shall be stated to be due on a day which is not a Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest on the Advances or the fees
hereunder, as the case may be.

(c) Computation of Interest and Fees. Interest accruing on the outstanding
principal balance of the Advances and fees hereunder outstanding from time to
time shall be computed on the basis of actual number of days elapsed in a year
of 360 days.

Section 2.11 Lockbox and Collateral Account; Sweep of Funds.

(a) Lockbox and Collateral Account.

(i) The Borrower shall instruct all account debtors to pay all Accounts directly
to the Lockbox. If, notwithstanding such instructions, the Borrower receives any
payments on Accounts, the Borrower shall deposit such payments into the
Collateral Account. The Borrower shall also deposit all other cash proceeds of
Collateral regardless of source or nature directly into the Collateral Account.
Until so deposited, the Borrower shall hold all such payments and cash proceeds
in trust for and as the property of the Lender and shall not commingle such
property with any of its other funds or property. All deposits in the Collateral
Account shall constitute proceeds of Collateral and shall not constitute payment
of the Indebtedness.

(ii) All items deposited in the Collateral Account shall be subject to final
payment. If any such item is returned uncollected, the Borrower will immediately
pay the Lender, or, for items deposited in the Collateral Account, the bank
maintaining such account, the amount of that item, or such bank at its
discretion may charge any uncollected item to the Borrower’s commercial account
or other account. The Borrower shall be liable as an endorser on all items
deposited in the Collateral Account, whether or not in fact endorsed by the
Borrower.

(iii) If an increase in the Depository Bank Fees or Lockbox Processor Fees (as
each is defined in the Wholesale Lockbox and Collection Account Agreement) is
not consistent with industry practice, the Borrower shall have the option to set
up a new lockbox at another bank mutually acceptable to Lender and Borrower,
subject to a control agreement being signed with the new bank, in form and
substance acceptable to Borrower and Lender.

 

23



--------------------------------------------------------------------------------

(iv) To the extent that any provision of the Wholesale Lockbox and Collection
Account Agreement contradicts any provision of this Agreement, this Agreement
shall control.

(b) Sweep of Funds. The Lender shall from time to time, in accordance with the
Wholesale Lockbox and Collection Account Agreement, cause funds in the
Collateral Account to be transferred to the Lender’s general account for payment
of the Indebtedness. Amounts deposited in the Collateral Account shall not be
subject to withdrawal by the Borrower, except after payment in full and
discharge of all Indebtedness.

Section 2.12 Voluntary Prepayment; Reduction of the Maximum Line Amount;
Termination of the Credit Facility by the Borrower. Except as otherwise provided
herein, the Borrower may prepay the Advances in whole at any time or from time
to time in part. The Borrower may terminate the Credit Facility or reduce the
Maximum Line Amount at any time if it (i) gives the Lender at least 90 days
advance written notice prior to the proposed Termination Date, and (ii) pays the
Lender applicable termination, prepayment and contracted funds breakage fees,
and Maximum Line Amount reduction fees in accordance with the terms of this
Agreement. Any reduction in the Maximum Line Amount shall be in multiples of
$500,000, and with a minimum reduction of at least $500,000. If the Borrower
terminates the Credit Facility or reduces the Maximum Line Amount to zero, all
Indebtedness shall be immediately due and payable, and if the Borrower gives the
Lender less than the required 90 days advance written notice, then the interest
rate applicable to borrowings evidenced by Revolving Note shall be the Default
Rate for the period of time commencing 90 days prior to the proposed Termination
Date through the date that the Lender actually receives such written notice. If
the Borrower does not wish the Lender to consider renewal of the Credit Facility
on the next Maturity Date, then the Borrower shall give the Lender at least 90
days written notice prior to the Maturity Date that it will not be requesting
renewal. If the Borrower fails to give the Lender such timely notice, then the
interest rate applicable to borrowings evidenced by the Revolving Note shall be
the Default Rate for the period of time commencing 90 days prior to the Maturity
Date through the date that the Lender actually receives such written notice.

Section 2.13 Mandatory Prepayment. Without notice or demand, if the sum of the
outstanding principal balance of the Revolving Advances plus the L/C Amount
shall at any time exceed the Borrowing Base, the Borrower shall (i) first,
immediately prepay the Revolving Advances to the extent necessary to eliminate
such excess; and (ii) if prepayment in full of the Revolving Advances is
insufficient to eliminate such excess, pay to the Lender in immediately
available funds for deposit in the Special Account an amount equal to the
remaining excess. Any voluntary or mandatory prepayment received by the Lender
under this Agreement may be applied to the Indebtedness, in such order and in
such amounts as the Lender in its sole discretion may determine from time to
time.

Section 2.14 Revolving Advances to Pay Indebtedness. Notwithstanding the terms
of Section 2.1, the Lender may, in its discretion at any time or from time to
time, without the Borrower’s request and even if the conditions set forth in
Section 4.2 would not be satisfied, make a Revolving Advance in an amount equal
to the portion of the Indebtedness from time to time due and payable, and may
deliver the proceeds of any such Revolving Advance to Wells Fargo Merchant
Services, L.L.C. in satisfaction of any unpaid obligations due to Wells Fargo
Merchant Services, L.L.C.

 

24



--------------------------------------------------------------------------------

Section 2.15 Use of Proceeds. The Borrower shall use the proceeds of Advances
and each Letter of Credit for working capital purposes in the ordinary course of
business.

Section 2.16 Liability Records. The Lender may maintain from time to time, at
its discretion, records as to the Indebtedness. All entries made on any such
record shall be presumed correct until the Borrower establishes the contrary.
Upon the Lender’s demand, the Borrower will admit and certify in writing the
exact principal balance of the Indebtedness that the Borrower then asserts to be
outstanding. Any billing statement or accounting rendered by the Lender shall be
presumed to be correct absent manifest error.

ARTICLE III

SECURITY INTEREST; OCCUPANCY; SETOFF

Section 3.1 Grant of Security Interest. The Borrower hereby pledges, assigns and
grants to the Lender, for the benefit of itself and as agent for Wells Fargo
Merchant Services, L.L.C., a lien and security interest (collectively referred
to as the “Security Interest”) in the Collateral, as security for the payment
and performance of: (a) all present and future Indebtedness of the Borrower to
the Lender; (b) all obligations of the Borrower and rights of the Lender under
this Agreement; and (c) all present and future obligations of the Borrower to
the Lender of other kinds relating to or arising under this Agreement. Upon
request by the Lender, the Borrower will grant to the Lender, for the benefit of
itself and as agent for Wells Fargo Merchant Services, L.L.C., a security
interest in all commercial tort claims that the Borrower may have against any
Person.

Section 3.2 Notification of Account Debtors and Other Obligors. The Lender may
at any time (while a Default Period then exists) notify any account debtor or
other Person obligated to pay any amount due with respect to any item of
Collateral that such right to payment has been assigned or transferred to the
Lender for security and shall be paid directly to the Lender. The Borrower will
join in giving such notice if the Lender so requests. At any time after the
Borrower or the Lender gives such notice to an account debtor or other obligor,
the Lender may, but need not, in the Lender’s name or in the Borrower’s name,
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of, or securing, any such right to payment, or grant any
extension to, make any compromise or settlement with or otherwise agree to
waive, modify, amend or change the obligations (including collateral
obligations) of any such account debtor or other obligor. During any Default
Period, the Lender may, in the Lender’s name or in the Borrower’s name, as the
Borrower’s agent and attorney-in-fact, notify the United States Postal Service
to change the address for delivery of the Borrower’s mail to any address
designated by the Lender, otherwise intercept the Borrower’s mail, and receive,
open and dispose of the Borrower’s mail, applying all Collateral as permitted
under this Agreement and holding all other mail for the Borrower’s account or
forwarding such mail to the Borrower’s last known address.

 

25



--------------------------------------------------------------------------------

Section 3.3 Assignment of Insurance. As additional security for the payment and
performance of the Indebtedness, the Borrower hereby assigns to the Lender any
and all monies (including proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of the Borrower with
respect to, any and all policies of insurance now or at any time hereafter
covering the Collateral or any evidence thereof or any business records or
valuable papers pertaining thereto, and the Borrower hereby directs the issuer
of any such policy to pay all such monies directly to the Lender. At any time
(with respect to any foreign insurance policy), or during a Default Period (with
respect to any insurance policy that is not a foreign insurance policy), the
Lender may (but need not), in the Lender’s name or in the Borrower’s name,
execute and deliver proof of claim, receive all such monies, endorse checks and
other instruments representing payment of such monies, and adjust, litigate,
compromise or release any claim against the issuer of any such policy. During
any Default Period (with respect to any insurance policy that is not a foreign
insurance policy) any monies received as payment for any loss under any
insurance policy mentioned above (other than liability insurance policies) or as
payment of any award or compensation for condemnation or taking by eminent
domain, shall be paid over to the Lender to be applied, at the option of the
Lender, either to the prepayment of the Indebtedness or shall be disbursed to
the Borrower under staged payment terms reasonably satisfactory to the Lender
for application to the cost of repairs, replacements, or restorations. Any such
repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items or
property destroyed prior to such damage or destruction.

Section 3.4 Occupancy.

(a) The Borrower hereby irrevocably grants to the Lender the right (to the
extent permitted by applicable laws and any related lease agreements) to take
exclusive possession of the Premises at any time during a Default Period without
notice or consent.

(b) The Lender may use the Premises only to hold, process, manufacture, sell,
use, store, liquidate, realize upon or otherwise dispose of goods that are
Collateral and for other purposes that the Lender may in good faith deem to be
related or incidental purposes.

(c) The Lender’s right to hold the Premises shall cease and terminate upon the
earlier of (i) payment in full and discharge of all Indebtedness and termination
of the Credit Facility, and (ii) final sale or disposition of all goods
constituting Collateral and delivery of all such goods to purchasers.

(d) The Lender shall not be obligated to pay or account for any rent or other
compensation for the possession, occupancy or use of any of the Premises;
provided, however, that if the Lender does pay or account for any rent or other
compensation for the possession, occupancy or use of any of the Premises, the
Borrower shall reimburse the Lender promptly for the full amount thereof. In
addition, the Borrower will pay, or reimburse the Lender for, all taxes, fees,
duties, imposts, charges and expenses at any time incurred by or imposed upon
the Lender by reason of the execution, delivery, existence, recordation,
performance or enforcement of this Agreement or the provisions of this
Section 3.4.

 

26



--------------------------------------------------------------------------------

Section 3.5 License. Without limiting the generality of any other Security
Document, the Borrower hereby grants to the Lender a non-exclusive, worldwide
and royalty-free license to use or otherwise exploit all Intellectual Property
Rights of the Borrower for the purpose of: (a) completing the manufacture of any
in-process materials during any Default Period so that such materials become
saleable Inventory, all in accordance with the same quality standards previously
adopted by the Borrower for its own manufacturing and subject to the Borrower’s
reasonable exercise of quality control; and (b) selling, leasing or otherwise
disposing of any or all Collateral during any Default Period.

Section 3.6 Financing Statement. The Borrower authorizes the Lender to file from
time to time, such financing statements against collateral described as “all
personal property” or “all assets” or describing specific items of collateral
including commercial tort claims as the Lender deems necessary or useful to
perfect the Security Interest. All financing statements filed before the date
hereof to perfect the Security Interest were authorized by the Borrower and are
hereby re-authorized. A carbon, photographic or other reproduction of this
Agreement or of any financing statements signed by the Borrower is sufficient as
a financing statement and may be filed as a financing statement in any state to
perfect the security interests granted hereby. For this purpose, the Borrower
represents and warrants that the following information is true and correct:

 

Name and address of Debtor:

  

RF Monolithics, Inc.

  

4441 Sigma Road

  

Dallas, Texas 75244

  

Federal Employer Identification No. 75-1638027

  

Organizational Identification No. 2396198

  

Name and address of Secured Party:

  

Wells Fargo Bank, National Association

4975 Preston Park Blvd., Suite 280

Plano, Texas 75093

  

Attention: Joseph M. Sammons

  

        Vice President

  

Section 3.7 Setoff. In the event of a Default, the Lender may at any time or
from time to time, at its sole discretion and without demand and without notice
to anyone, setoff any liability owed to the Borrower by the Lender, whether or
not due, against any Indebtedness, whether or not due. In addition, in the event
of a Default, each other Person holding a participating interest in any
Indebtedness shall have the right to appropriate or setoff any deposit or other
liability then owed by such Person to the Borrower, whether or not due, and
apply the same to the payment of said participating interest, as fully as if
such Person had lent directly to the Borrower the amount of such participating
interest.

Section 3.8 Collateral. This Agreement does not contemplate a sale of accounts,
contract rights or chattel paper, and, as provided by law, the Borrower is
entitled to any surplus

 

27



--------------------------------------------------------------------------------

and shall remain liable for any deficiency. The Lender’s duty of care with
respect to Collateral in its possession (as imposed by law) shall be deemed
fulfilled if it exercises reasonable care in physically keeping such Collateral,
or in the case of Collateral in the custody or possession of a bailee or other
third Person, exercises reasonable care in the selection of the bailee or other
third Person, and the Lender need not otherwise preserve, protect, insure or
care for any Collateral. The Lender shall not be obligated to preserve any
rights the Borrower may have against prior parties, to realize on the Collateral
at all or in any particular manner or order or to apply any cash proceeds of the
Collateral in any particular order of application. The Lender has no obligation
to clean-up or otherwise prepare the Collateral for sale. The Borrower waives
any right it may have to require the Lender to pursue any third Person for any
of the Indebtedness.

ARTICLE IV

CONDITIONS OF LENDING

Section 4.1 Conditions Precedent to the Initial Advances and Letter of Credit.
The Lender’s obligation to make the initial Advances or to cause any Letters of
Credit to be issued shall be subject to the condition precedent that the Lender
shall have received all of the following, each properly executed by the
appropriate party and in form and substance satisfactory to the Lender:

(a) This Agreement.

(b) The Revolving Note and the Term Note.

(c) A Standby Letter of Credit Agreement and L/C Application for each Letter of
Credit that the Borrower wishes to have issued thereunder.

(d) A true and correct copy of any and all leases pursuant to which the Borrower
is leasing the Premises, together with a landlord’s disclaimer and consent with
respect to each such lease.

(e) The Borrower agrees to use commercially reasonable efforts to deliver to the
Lender a Landlord’s Disclaimer and Consent within 45 days after the Initial
Advance with respect to each Premises leased by the Borrower; provided, that the
Borrower’s failure to deliver any such consent or waiver set forth in
subsections (e)-(h) of this section after exercising commercially reasonable
efforts to deliver the same shall not be deemed an Event of Default hereunder or
other breach of this Agreement by the Borrower (Borrower recognizes and agrees
that Lender may reserve three months of rent for each location that a Landlord’s
Disclaimer and Consent is not delivered for).

(f) Within 45 days after the Initial Advance, true and correct copy of any and
all agreements pursuant to which the Borrower’s property is in the possession of
any Person other than the Borrower or the Guarantors, and the Borrower will use
commercially reasonable efforts to deliver within 45 days after the Initial
Advance, in the case of any goods located in the United States and held by such
Person for resale, (i) a consignee’s acknowledgment and waiver of Liens,
(ii) UCC financing statements sufficient to protect the Borrower’s and the
Lender’s interests in such goods, and

 

28



--------------------------------------------------------------------------------

(iii) UCC searches showing that no other secured party has filed a financing
statement against such Person and covering property similar to the Borrower’s
other than the Borrower, or if there exists any such secured party, evidence
that each such secured party has received notice from the Borrower and the
Lender sufficient to protect the Borrower’s and the Lender’s interests in the
Borrower’s goods from any claim by such secured party.

(g) Within 45 days after the Initial Advance, the Borrower will use commercially
reasonable efforts to deliver an acknowledgment and waiver of Liens from each
warehouse in which the Borrower is storing Inventory in the United States.

(h) Within 45 days after the Initial Advance, a true and correct copy of any and
all agreements pursuant to which the Borrower’s property is in the possession of
any subcontractor, and in the case of any goods located in the United States,
the Borrower will use commercially reasonable efforts to deliver within 45 days
after the Initial Advance, (i) an acknowledgment and waiver of Liens from each
subcontractor who has possession of the Borrower’s goods from time to time,
(ii) UCC financing statements sufficient to protect the Borrower’s and the
Lender’s interests in such goods, and (iii) UCC searches showing that no other
secured party has filed a financing statement covering such Person’s property
other than the Borrower, or if there exists any such secured party, evidence
that each such secured party has received notice from the Borrower and the
Lender sufficient to protect the Borrower’s and the Lender’s interests in the
Borrower’s goods from any claim by such secured party.

(i) The Wholesale Lockbox and Collection Account Agreement.

(j) A Patent and Trademark Security Agreement.

(k) A Trademark Security Agreement.

(l) A Copyright Security Agreement.

(m) Current searches of appropriate filing offices showing that (i) no Liens
have been filed and remain in effect against the Borrower except Permitted Liens
or Liens held by Persons who have agreed in writing that upon receipt of
proceeds of the initial Advances, they will satisfy, release or terminate such
Liens in a manner satisfactory to the Lender, and (ii) the Lender has duly filed
all financing statements necessary to perfect the Security Interest, to the
extent the Security Interest is capable of being perfected by filing.

(n) A certificate of the Borrower’s Secretary or Assistant Secretary certifying
that attached to such certificate are (i) the resolutions of the Borrower’s
Directors, authorizing the execution, delivery and performance of the Loan
Documents, (ii) true, correct and complete copies of the Borrower’s Constituent
Documents, and (iii) examples of the signatures of the Borrower’s Officers or
agents authorized to execute and deliver the Loan Documents and other
instruments, agreements and certificates, including Advance requests, on the
Borrower’s behalf.

 

29



--------------------------------------------------------------------------------

(o) A current certificate issued by the Secretary of State of Delaware,
certifying that the Borrower is validly existing and in good standing in the
State of Delaware.

(p) Evidence that the Borrower is duly licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary.

(q) A certificate of an Officer of the Borrower confirming, in his capacity as
an officer, the representations and warranties set forth in Article V.

(r) Certificates of the insurance required hereunder, with all hazard insurance
containing a lender’s loss payable endorsement in the Lender’s favor and with
all liability insurance naming the Lender as an additional insured.

(s) The separate Guaranty of each Guarantor, pursuant to which each Guarantor
unconditionally guarantees the full and prompt payment of all Indebtedness.

(t) Evidence that after making the initial Revolving Advance, satisfying all
obligations owed to the Borrower’s prior lender, satisfying all trade payables
older than 60 days from invoice date, book overdrafts and closing costs,
Availability shall be not less than $1,000,000.

(u) The parties agree to work together in good faith and to use commercially
reasonable efforts to obtain Ex-Im Bank insurance on commercially reasonable
terms within 90 days after the date of this Agreement; provided, that if such
insurance cannot be obtained within such time period and on such terms, the
Lender shall nonetheless be required to make Advances pursuant to this Agreement
and the parties will negotiate in good faith to agree upon (i) an amended
definition of “Borrowing Base” which reflects the absence of such insurance or
(ii) other mutually acceptable terms.

(i) Such other documents as the Lender in its reasonable discretion may require.

Section 4.2 Conditions Precedent to All Advances and Letters of Credit. The
Lender’s obligation to make each Advance or to cause the issuance of a Letter of
Credit shall be subject to the further conditions precedent that:

(a) the representations and warranties contained in Article V are correct on and
as of the date of such Advance or issuance of a Letter of Credit as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date; and

(b) no event has occurred and is continuing, or would result from such Advance
or issuance of a Letter of Credit which constitutes a Default or an Event of
Default.

 

30



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender as follows:

Section 5.1 Existence and Power; Name; Chief Executive Office; Inventory and
Equipment Locations; Federal Employer Identification Number and Organizational
Identification Number. The Borrower is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly licensed or qualified to transact business in all jurisdictions where the
character of the property owned or leased or the nature of the business
transacted by it makes such licensing or qualification necessary and where
failure to so qualify would be reasonably likely to have a Material Adverse
Effect. The Borrower has all requisite power and authority to conduct its
business as now being or as proposed to be conducted, to own its assets and to
execute and deliver, and to perform all of its obligations under, the Loan
Documents to which it is or may become a party. During its existence, the
Borrower has done business solely under the names set forth in Schedule 5.1. The
Borrower’s chief executive office and principal place of business is located at
the address set forth in Schedule 5.1, and all of the Borrower’s records
relating to its business or the Collateral are kept at that location. All
Inventory and Equipment is located at that location or at one of the other
locations listed in Schedule 5.1. The Borrower’s federal employer identification
number and organization identification number are correctly set forth in
Section 3.6.

Section 5.2 Intentionally Omitted.

Section 5.3 Authorization of Borrowing; No Conflict as to Law or Agreements. The
execution, delivery and performance by the Borrower of the Loan Documents and
the borrowings from time to time hereunder have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval pursuant to the Borrower’s Constituent Documents; (ii) require any
authorization, consent or approval by, or registration, declaration or filing
with, or notice to, any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, or any third party, except such
authorization, consent, approval, registration, declaration, filing or notice as
has been obtained, accomplished or given prior to the date hereof or as
otherwise required by Section 4.1 of this Agreement; (iii) violate any provision
of any law, rule or regulation (including Regulation X of the Board of Governors
of the Federal Reserve System) or of any order, writ, injunction or decree
presently in effect having applicability to the Borrower or the Borrower’s
Constituent Documents; (iv) result in a breach of or constitute a default under
any indenture or loan or credit agreement or any other material agreement, lease
or instrument to which the Borrower is a party or by which it or its properties
may be bound or affected; or (v) result in, or require, the creation or
imposition of any Lien (other than the Security Interest) upon or with respect
to any of the properties now owned or hereafter acquired by the Borrower.

Section 5.4 Legal Agreements. This Agreement constitutes and, the other Loan
Documents to which the Borrower is a party, when duly executed and delivered,
will constitute the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms.

 

31



--------------------------------------------------------------------------------

Section 5.5 Subsidiaries. Except as set forth in Schedule 5.5 hereto, the
Borrower has no Subsidiaries.

Section 5.6 Financial Condition; No Adverse Change. The Borrower has furnished
to the Lender its audited financial statements for its fiscal year ended
August 31, 2006, and unaudited financial statements for the fiscal-year-to-date
period ended June 30, 2007, and those statements fairly present, on a
consolidated basis, in all material respects the Borrower’s financial condition
on the dates thereof and the results of its operations and cash flows for the
periods then ended and were prepared in accordance with GAAP. Since the date of
the most recent financial statements, there has been no change in the Borrower’s
business, properties or condition (financial or otherwise) which has had or is
reasonably likely to have a Material Adverse Effect.

Section 5.7 Litigation. There are no actions, suits or proceedings pending or,
to the Borrower’s knowledge, threatened against or affecting the Borrower or any
of its Affiliates or the properties of the Borrower or any of its Affiliates
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, which, if determined adversely to the
Borrower or any of its Affiliates, would have a Material Adverse Effect on the
financial condition, properties or operations of the Borrower or any of its
Affiliates.

Section 5.8 Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

Section 5.9 Taxes. The Borrower and its Affiliates have paid or caused to be
paid to the proper authorities when due all federal, state and local taxes
required to be withheld by each of them. The Borrower and its Affiliates have
filed all federal, state and local tax returns which to the knowledge of the
Officers of the Borrower or any Affiliate, as the case may be, are required to
be filed, and the Borrower and its Affiliates have paid or caused to be paid to
the respective taxing authorities all taxes as shown on said returns or on any
assessment received by any of them to the extent such taxes have become due
other than any tax the amount of which, applicability, or validity is being
contested in good faith by appropriate proceedings and (x) for which proper
reserves have been made, (y) there is no risk of forfeiture of Collateral during
the pendency of such action.

Section 5.10 Titles and Liens. The Borrower has good and indefeasible title to,
or valid leasehold interests in, all Collateral free and clear of all Liens
other than Permitted Liens. No financing statement naming the Borrower as debtor
is on file in any office except to perfect only Permitted Liens.

Section 5.11 Intellectual Property Rights.

(a) Owned Intellectual Property. The Borrower or a Subsidiary is the owner of
record of the patents, applications for patents, trademarks, applications to
register trademarks, service marks, applications to register service marks, and
copyrights set forth on Schedule 5.11 which has been provided to the Lender in a
separate document

 

32



--------------------------------------------------------------------------------

contemporaneously herewith (the “Owned Intellectual Property”). Except as
disclosed on Schedule 5.11, (i) the Borrower owns the Owned Intellectual
Property free and clear of all restrictions (excluding non-exclusive licenses
granted by the Borrower in the ordinary course of business), court orders,
injunctions, decrees, writs or Liens other than Permitted Liens, whether by
written agreement or otherwise, (ii) no Person other than the Borrower owns or
has been granted any right in the Owned Intellectual Property other than
non-exclusive licenses granted to licensees in the ordinary course of the
Borrower’s business, (iii) to the best knowledge of the Borrower, after due
inquiry, all Owned Intellectual Property is valid, subsisting and enforceable
and (iv) the Borrower has taken all commercially reasonable action necessary to
maintain and protect the Owned Intellectual Property.

(b) Agreements with Employees and Contractors. The Borrower has entered into a
legally enforceable agreement with each of its employees and subcontractors
obligating each such Person to assign to the Borrower, without any additional
compensation, any Intellectual Property Rights created, discovered or invented
by such Person in the course of such Person’s employment or engagement with the
Borrower (except to the extent prohibited by law), and further requiring such
Person to cooperate with the Borrower, without any additional compensation, in
connection with securing and enforcing any Intellectual Property Rights therein
except for the failure to obtain such agreement, which individually or in the
aggregate would not result in a Material Adverse Effect; provided, however, that
the foregoing shall not apply with respect to employees and subcontractors whose
job descriptions are of the type such that no such assignments are reasonably
foreseeable.

(c) Intellectual Property Rights Licensed from Others. Schedule 5.11 is a
complete list of all material agreements under which the Borrower has licensed
Intellectual Property Rights from another Person (“Licensed Intellectual
Property”) other than readily available, non-negotiated licenses of computer
software and other intellectual property used solely for performing accounting,
word processing and similar administrative tasks (“Off-the-shelf Software”) and
a summary of any ongoing payments the Borrower is obligated to make with respect
thereto. Except as disclosed on Schedule 5.11 and in written agreements, copies
of which have been given to the Lender, the Borrower’s licenses to use the
Licensed Intellectual Property are free and clear of all restrictions, Liens
other than Permitted Liens, court orders, injunctions, decrees, or writs,
whether by written agreement or otherwise. Except as disclosed on Schedule 5.11,
the Borrower is not obligated or under any liability whatsoever to make any
payments of a material nature by way of royalties, fees or otherwise to any
owner of, licensor of, or other claimant to, any material Intellectual Property
Rights.

(d) Other Intellectual Property Needed for Business. Except for Off-the-shelf
Software and as disclosed on Schedule 5.11, the Owned Intellectual Property and
the Licensed Intellectual Property constitute all Intellectual Property Rights
used or necessary to conduct the Borrower’s business as it is presently
conducted or as the Borrower reasonably foresees conducting it.

 

33



--------------------------------------------------------------------------------

(e) Infringement. Except as disclosed on Schedule 5.11, the Borrower has no
knowledge of, and has not received any written claim or notice alleging, any
Infringement of another Person’s Intellectual Property Rights (including any
written claim that the Borrower must license or refrain from using the
Intellectual Property Rights of any third party).

Section 5.12 Plans. Except as disclosed to the Lender in writing prior to the
date hereof, neither the Borrower nor any ERISA Affiliate (a) maintains or has
maintained any Pension Plan, (b) contributes or has contributed to any
Multiemployer Plan or (c) provides or has provided post-retirement medical or
insurance benefits with respect to employees or former employees (other than
benefits required under Section 601 of ERISA, Section 4980B of the IRC or
applicable state law). Neither the Borrower nor any ERISA Affiliate has received
any notice or has any knowledge to the effect that it is not in full compliance
with any of the requirements of ERISA, the IRC or applicable state law with
respect to any Plan. To the knowledge of the Borrower, no Reportable Event
exists in connection with any Pension Plan. Each Plan which is intended to
qualify under the IRC is so qualified, and no fact or circumstance exists which
may have an adverse effect on the Plan’s tax-qualified status. Neither the
Borrower nor any ERISA Affiliate has (i) any accumulated funding deficiency (as
defined in Section 302 of ERISA and Section 412 of the IRC) under any Plan,
whether or not waived, (ii) any liability under Section 4201 or 4243 of ERISA
for any withdrawal, partial withdrawal, reorganization or other event under any
Multiemployer Plan or (iii) any liability or knowledge of any facts or
circumstances which could result in any liability to the Pension Benefit
Guaranty Corporation, the Internal Revenue Service, the Department of Labor or
any participant in connection with any Plan (other than routine claims for
benefits under the Plan).

Section 5.13 Default. The Borrower is in compliance with all provisions of all
agreements, instruments, decrees and orders to which it is a party or by which
it or its property is bound or affected, the breach or default of which could
have a Material Adverse Effect.

Section 5.14 Environmental Matters.

(a) Except as disclosed on Schedule 5.14, there are not present in, on or under
the Premises any Hazardous Substances in such form or quantity as to create any
material liability or obligation for either the Borrower or the Lender under the
common law of any jurisdiction or under any Environmental Law, and no Hazardous
Substances have ever been stored, buried, spilled, leaked, discharged, emitted
or released in, on or under the Premises in such a way as to create any such
material liability.

(b) Except as disclosed on Schedule 5.14, the Borrower has not disposed of
Hazardous Substances in such a manner as to create any material liability under
any Environmental Law.

(c) Except as disclosed on Schedule 5.14, there have not existed in the past,
nor has the Borrower received written notice of any threatened or impending
requests, claims, notices, investigations, demands, administrative proceedings,
hearings or litigation relating in any way to the Premises or the Borrower,
alleging material liability under, violation of, or noncompliance with any
Environmental Law or any license, permit or other authorization issued pursuant
thereto.

 

34



--------------------------------------------------------------------------------

(d) Except as disclosed on Schedule 5.14, the Borrower’s businesses are and have
in the past always been conducted in material compliance with all Environmental
Laws and all licenses, permits and other authorizations required pursuant to any
Environmental Law and necessary for the lawful and efficient operation of such
businesses are in the Borrower’s possession and are in full force and effect,
nor has the Borrower been denied insurance on grounds related to potential
environmental liability. Except as disclosed on Schedule 5.14, no permit
required under any Environmental Law is scheduled to expire within 12 months
that the Borrower does not have a reasonable basis to believe will not be
renewed on substantially similar terms and there is no threat in writing that
any such permit will be withdrawn, terminated, limited or materially changed.

(e) Except as disclosed on Schedule 5.14, to the knowledge of the Borrower, the
Premises are not and never have been listed on the National Priorities List, the
Comprehensive Environmental Response, Compensation and Liability Information
System or any similar federal, state or local list, schedule, log, inventory or
database.

Section 5.15 Submissions to Lender. All financial and other information provided
to the Lender by or on behalf of the Borrower in connection with the Borrower’s
request for the credit facilities contemplated hereby (i) is true and correct in
all material respects, (ii) does not omit any material fact necessary to make
such information not misleading and, (iii) as to projections, valuations or pro
forma financial statements, present a good faith opinion as to such projections,
valuations and pro forma condition and results.

Section 5.16 Financing Statements. The Borrower has authorized the filing of
financing statements sufficient when filed to perfect the Security Interest and
the other security interests created by the Security Documents for the liens in
the Collateral which may be perfected by filing such financing statements. When
such financing statements are filed in the offices noted therein, the Lender
will have a valid and perfected security interest in all Collateral which is
capable of being perfected by filing financing statements. None of the
Collateral is or will become a fixture on real estate, unless a sufficient
fixture filing is in effect with respect thereto.

Section 5.17 Rights to Payment. Each right to payment and each instrument,
document, chattel paper and other agreement constituting or evidencing
Collateral is (or, in the case of all future Collateral, will be when arising or
issued) the valid, genuine and legally enforceable obligation, subject to no
defense, setoff or counterclaim, of the account debtor or other obligor named
therein or in the Borrower’s records pertaining thereto as being obligated to
pay such obligation, subject to reserves that are customary in accordance with
their past practice or otherwise in the range of similar discounts in the
industry.

Section 5.18 Financial Solvency. Both before and after giving effect to all of
the transactions contemplated in the Loan Documents, none of the Borrower or its
Affiliates:

(a) Was or will be “insolvent”, as that term is used and defined in
Section 101(32) of the United States Bankruptcy Code and Section 2 of the
Uniform Fraudulent Transfer Act;

 

35



--------------------------------------------------------------------------------

(b) Has unreasonably small capital or is engaged or about to engage in a
business or a transaction for which any remaining assets of the Borrower or such
Affiliate are unreasonably small;

(c) By executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, intends to, nor believes that it will, incur debts beyond its
ability to pay them as they mature;

(d) By executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, intends to hinder, delay or defraud either its present or
future creditors; and

(e) At this time contemplates filing a petition in bankruptcy or for an
arrangement or reorganization or similar proceeding under any law of any
jurisdiction, nor, to the best knowledge of the Borrower, is the subject of any
actual, pending or threatened bankruptcy, insolvency or similar proceedings
under any law of any jurisdiction.

ARTICLE VI

COVENANTS

So long as the Indebtedness shall remain unpaid, or the Credit Facility shall
remain outstanding, the Borrower will comply with the following requirements,
unless the Lender shall otherwise consent in writing:

Section 6.1 Reporting Requirements. The Borrower will deliver, or cause to be
delivered, to the Lender each of the following, which shall be in form and
detail acceptable to the Lender:

(a) Annual Financial Statements. As soon as available, and in any event within
the later of (i) 75 days after the end of each fiscal year of the Borrower and
(ii) the last date on which it may be deemed timely filed under regulations of
the SEC then applicable to the Borrower, the Borrower’s audited financial
statements with the unqualified opinion of independent certified public
accountants selected by the Borrower and reasonably acceptable to the Lender,
which annual financial statements shall include the Borrower’s balance sheet as
at the end of such fiscal year and the related statements of the Borrower’s
income, retained earnings and cash flows for the fiscal year then ended,
prepared, if the Lender so requests, on a consolidating and consolidated basis
to include any Affiliates and reflecting figures by month, all in reasonable
detail and prepared in accordance with GAAP, together with (i) copies of all
management letters prepared by such accountants and (ii) a certificate of the
Borrower’s chief financial officer stating that such financial statements have
been prepared in accordance with GAAP, fairly represent

 

36



--------------------------------------------------------------------------------

the Borrower’s financial position and the results of its operations, and whether
or not such Officer has knowledge of the occurrence of any Default or Event of
Default and, if so, stating in reasonable detail the facts with respect thereto.

(b) Monthly Financial Statements. As soon as available and in any event within
30 days after the end of each calendar month (provided, that within 60 days
after each calendar month ending September 30), the unaudited/internal balance
sheet and statements of income and retained earnings of the Borrower as at the
end of and for such month and for the year to date period then ended, prepared,
if the Lender so requests, on a consolidating and consolidated basis to include
any Affiliates, in reasonable detail and stating in comparative form the figures
for the corresponding date and periods in the previous year, all prepared in
accordance with GAAP, subject to year-end audit adjustments and which fairly
represent the Borrower’s financial position and the results of its operations;
and accompanied by a certificate of the Borrower’s chief financial officer,
substantially in the form of Exhibit C hereto stating (i) that such financial
statements have been prepared in accordance with GAAP, subject to year-end audit
adjustments, and fairly represent the Borrower’s financial position and the
results of its operations, (ii) whether or not such Officer has knowledge of the
occurrence of any Default or Event of Default not theretofore reported and
remedied and, if so, stating in reasonable detail the facts with respect
thereto, and (iii) all relevant facts in reasonable detail to evidence, and the
computations as to, whether or not the Borrower is in compliance with the
Financial Covenants.

(c) Month-End Collateral Reports. Within 20 days after the end of each month or
more frequently if the Lender so requires, the Borrower’s accounts receivable
and its accounts payable, a detailed inventory report, an inventory
certification report, and a calculation of the Borrower’s Accounts, Eligible
Accounts, Inventory and Eligible Inventory as at the end of such month or
shorter time period.

(d) Projections. No later than the last day of each fiscal year, the Borrower’s
projected balance sheets, income statements, statements of cash flow and
projected Availability for each month of the succeeding fiscal year, each in
reasonable detail. Such items will be certified by the Officer who is the
Borrower’s chief financial officer as being the most accurate projections
available and identical to the projections used by the Borrower for internal
planning purposes and be delivered with a statement of underlying assumptions
and such supporting schedules and information as the Lender may in its
reasonable discretion require.

(e) Supplemental Reports. Weekly, or more frequently if the Lender so reasonably
requires, the Borrower’s “daily collateral reports,” report of sales, credit
memos, receivables schedules, collection reports, and copies of invoices to
account debtors in excess of $50,000.

(f) Litigation. Immediately after the commencement thereof, notice in writing of
all litigation and of all proceedings before any governmental or regulatory
agency affecting the Borrower (i) of the type described in Section 5.14(c), or
(ii) which seek a monetary recovery against the Borrower in excess of $25,000.

 

37



--------------------------------------------------------------------------------

(g) Defaults. No later than 5 days after the President, chief financial officer,
controller or assistant controller of Borrower becomes aware of a Default or
Event of Default or in such person’s good faith judgment believes there is a
probable occurrence of such Default or Event of Default, notice of such
occurrence, together with a detailed statement by a responsible Officer of the
Borrower of the steps being taken by the Borrower to cure the effect thereof.

(h) Plans. As soon as possible, and in any event within 30 days after the
Borrower knows or has reason to know that any Reportable Event with respect to
any Pension Plan has occurred, a statement signed by the Officer who is the
Borrower’s chief financial officer setting forth details as to such Reportable
Event and the action which the Borrower proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event to the Pension
Benefit Guaranty Corporation. As soon as possible, and in any event within
10 days after the Borrower fails to make any quarterly contribution required
with respect to any Pension Plan under Section 412(m) of the IRC, the Borrower
will deliver to the Lender a statement signed by the Officer who is the
Borrower’s chief financial officer setting forth details as to such failure and
the action which the Borrower proposes to take with respect thereto, together
with a copy of any notice of such failure required to be provided to the Pension
Benefit Guaranty Corporation. As soon as possible, and in any event within ten
days after the Borrower knows or has reason to know that it has or is reasonably
expected to have any liability under Sections 4201 or 4243 of ERISA for any
withdrawal, partial withdrawal, reorganization or other event under any
Multiemployer Plan, the Borrower will deliver to the Lender a statement of the
Borrower’s chief financial officer setting forth details as to such liability
and the action which the Borrower proposes to take with respect thereto.

(i) Disputes. Promptly upon knowledge thereof, notice of any dispute or claim by
a customer of the Borrower exceeding $50,000 in the aggregate during any fiscal
year.

(j) Officers and Directors. Promptly upon knowledge thereof, notice of any
change in the persons constituting the Borrower’s Officers and Directors which
would trigger a reporting requirement under the Securities Exchange Act of 1934,
as amended.

(k) Collateral. Promptly upon knowledge thereof, notice of any loss of or
material damage to any Collateral or of any substantial adverse change in any
Collateral or the prospect of payment thereof which loss, damage or change has
or is reasonably likely to have a Material Adverse Effect.

(l) Commercial Tort Claims. Promptly upon the filing thereof, notice of any
commercial tort claim brought by the Borrower against any Person which seeks
damages in excess of $100,000 in the aggregate, including the name and address
of each defendant, a summary of the facts, an estimate of the Borrower’s
damages, copies of any complaint or demand letter submitted by the Borrower, and
such other information as the Lender may request.

 

38



--------------------------------------------------------------------------------

(m) Intellectual Property.

(i) 30 days prior written notice of Borrower’s intent to acquire material
Intellectual Property Rights; except for transfers permitted under Section 6.17,
the Borrower will give the Lender 30 days prior written notice of its intent to
dispose of Intellectual Property Rights which disposition has or is reasonably
likely to have a Material Adverse Effect and upon request shall provide the
Lender with copies of all proposed documents and agreements concerning such
rights.

(ii) Promptly upon knowledge thereof, notice of the following which is
reasonably likely to have a Material Adverse Effect: (A) any Infringement of its
Intellectual Property Rights by others, (B) claims that the Borrower is
Infringing another Person’s Intellectual Property Rights and (C) any threatened
cancellation, termination or material limitation of its Intellectual Property
Rights.

(iii) Promptly upon receipt, copies of all registrations and filings with
respect to its Intellectual Property Rights acquired after the date hereof.

(n) Reports to Stockholders. Promptly upon their distribution, copies of all
financial statements, reports and proxy statements which the Borrower shall have
sent to its stockholders.

(o) SEC Filings. Promptly after the sending or filing thereof, copies of all
regular and periodic reports which the Borrower shall file with the Securities
and Exchange Commission or any national securities exchange.

(p) Violations of Law. Promptly upon knowledge thereof, notice of the Borrower’s
violation of any law, rule or regulation, the non-compliance with which could
have a Material Adverse Effect on the Borrower.

(q) Other Reports. From time to time, with reasonable promptness, any and all
receivables schedules, inventory reports, collection reports, deposit records,
equipment schedules, copies of invoices to account debtors, shipment documents
and delivery receipts for goods sold, and such other material, reports, records
or information as the Lender may reasonably request.

Section 6.2 Financial Covenants.

(a) Minimum Net Income. The Borrower will achieve for each period described
below, Net Income of not less than the amount set forth for each such period
(numbers appearing between “( )” are negative):

 

Period until August 31, 2008

   Minimum Net Income  

Fiscal Year Ending August 31, 2007

   $ (7,500,000 )

September 1 through November 30

   $ (500,000 )

 

39



--------------------------------------------------------------------------------

Period until August 31, 2008

   Minimum Net Income  

September 1 through February 28

   $ (250,000 )

September 1 through May 31

   $ 500,000  

Fiscal Year Ending August 31

   $ 1,000,000  

Period at all times after August 31, 2008

      

September 1 through November 30

   $ 250,000  

September 1 through February 28

   $ 500,000  

September 1 through May 31

   $ 750,000  

Fiscal Year Ending August 31

   $ 1,000,000  

For purposes of the foregoing, non-cash stock compensation expenses shall not be
included in the computation of net losses and non-cash extraordinary expenses
for the fiscal year ending August 31, 2007, related to the Caver-Morehead and
Cirronet Acquisitions shall not be included in the computation of net losses.

(b) Stop Loss. The Borrower will not, during any fiscal quarter or in the
aggregate during any two consecutive fiscal quarters, suffer a Net Loss in
excess of $500,000, commencing with the fiscal quarter ending November 30, 2007.

(c) Minimum Debt Service Coverage Ratio. The Borrower will maintain, on a
quarterly basis as of each fiscal quarter end, a Debt Service Coverage Ratio of
not less than 1.20 to 1.0, commencing with the quarter ending February 28, 2008.

(d) Capital Expenditures. The Borrower will not incur or contract to incur
Capital Expenditures of more than $2,000,000 in the aggregate during any fiscal
year.

Section 6.3 Permitted Liens; Financing Statements.

(a) The Borrower will not create, incur or suffer to exist any Lien upon or of
any of its assets, now owned or hereafter acquired, to secure any indebtedness;
excluding, however, from the operation of the foregoing, the following (each a
“Permitted Lien”; collectively, “Permitted Liens”):

(i) In the case of any of the Borrower’s property which is not Collateral,
covenants, restrictions, rights, easements and minor irregularities in title
which do not materially interfere with the Borrower’s business or operations as
presently conducted;

(ii) Liens in existence on the date hereof and listed in Schedule 6.3 hereto;

(iii) The Security Interest and Liens created by the Security Documents or other
liens existing on the date hereof in favor of the Lender;

 

40



--------------------------------------------------------------------------------

(iv) Purchase money Liens relating to the acquisition of machinery and equipment
of the Borrower or any of its Subsidiaries not exceeding the lesser of cost or
fair market value thereof not exceeding $2,000,000 in the aggregate during any
fiscal year, and so long as no Default Period is then in existence and none
would exist immediately after such acquisition;

(v) Liens for taxes, assessments, or other governmental charges which are not
delinquent or which are being contested in good faith and for which adequate
reserves have been established;

(vi) Liens of mechanics, materialmen, warehousemen, carriers, landlords or other
similar statutory Liens securing obligations that are not yet due and are
incurred in the ordinary course of business;

(vii) Liens resulting from good faith deposits to secure payments of workmen’s
compensation or other social security programs or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, or contracts
(other than for payment of Debt), or leases made in the ordinary course of
business; and

(viii) Licenses for Intellectual Property Rights in the ordinary course of
business.

(b) The Borrower will not amend any financing statements in favor of the Lender
except as permitted by law. Any authorization by the Lender to any Person to
amend financing statements in favor of the Lender shall be in writing except as
permitted by the preceding sentence.

Section 6.4 Indebtedness. The Borrower will not incur, create, assume or permit
to exist any indebtedness or liability on account of deposits or advances or any
indebtedness for borrowed money or letters of credit issued on the Borrower’s
behalf, or any other indebtedness or liability evidenced by notes, bonds,
debentures or similar obligations, except:

(a) Any existing or future Indebtedness or any other obligations of the Borrower
to the Lender;

(b) Any indebtedness of the Borrower in existence on the date hereof and listed
in Schedule 6.4 hereto;

(c) Any indebtedness relating to Permitted Liens;

(d) Purchase money Debt not to exceed $2,000,000 in the aggregate;

(e) Subordinated Debt;

(f) cash payments of up to $4,800,000 to the former shareholders of Cirronet
Inc. and up to $2,000,000 to Caver-Morehead Systems, Inc. upon the attainment of
certain performance targets described in the Cirronet Acquisition and the
Caver-Morehead Acquisition, respectively; and

 

41



--------------------------------------------------------------------------------

(g) the Cirronet Note and the Caver-Morehead Note.

Section 6.5 Guaranties. The Borrower will not assume, guarantee, endorse or
otherwise become directly or contingently liable in connection with any
obligations of any other Person, except:

(a) The endorsement of negotiable instruments by the Borrower for deposit or
collection or similar transactions in the ordinary course of business;

(b) Guaranties, endorsements and other direct or contingent liabilities in
connection with the obligations of other Persons, in existence on the date
hereof and listed in Schedule 6.4 hereto;

(c) Guarantees by the Borrower or any of its Subsidiaries in favor of any Person
in the ordinary course of its business (including arrangements with suppliers,
customers and customers of its customers), that do not, in the aggregate, exceed
$2,000,000 during the term of this Agreement.

Section 6.6 Investments and Subsidiaries. The Borrower will not make or permit
to exist any loans or advances to, or make any investment or acquire any
interest whatsoever in, any other Person or Affiliate, including any partnership
or joint venture, nor purchase or hold beneficially any stock or other
securities or evidence of indebtedness of any other Person or Affiliate, except:

(a) Investments in direct obligations of the United States of America or any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America having a maturity of one year
or less, commercial paper issued by U.S. corporations rated “A-1” or “A-2” by
Standard & Poor’s Ratings Services or “P-1” or “P-2” by Moody’s Investors
Service or certificates of deposit or bankers’ acceptances having a maturity of
one year or less issued by members of the Federal Reserve System having deposits
in excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation);

(b) Travel advances or loans to the Borrower’s Officers and employees not
exceeding at any one time an aggregate of $15,000;

(c) Prepaid rent not exceeding one month or security deposits;

(d) Current investments in the Subsidiaries in existence on the date hereof and
listed in Schedule 5.5 hereto; and

(e) Advances in the form of progress payments for the purchase of Capital
Expenditures.

 

42



--------------------------------------------------------------------------------

Section 6.7 Dividends and Distributions. Except as set forth in this
Section 6.7, the Borrower will not declare or pay any dividends (other than
dividends payable solely in stock of the Borrower) on any class of its stock, or
make any payment on account of the purchase, redemption or other retirement of
any shares of such stock, or other securities or make any distribution in
respect thereof, either directly or indirectly provided that, the Borrower may
make such payments in an amount not to exceed $1,000,000 in the aggregate in any
fiscal year so long as before and after giving effect to any such payment, the
Borrower is in pro forma compliance with all terms of this Agreement and no
Default or Event of Default shall have occurred and be continuing or, after
giving effect to such payment, would exist.

Section 6.8 Salaries. The Borrower will not pay excessive or unreasonable
salaries, bonuses, commissions, consultant fees or other compensation; or
without the prior approval of the Compensation Committee (i) increase the
salary, bonus, commissions, consultant fees or other compensation of any
Director, Officer or any member of their families, by more than 10 percent in
any one year, either individually or for all such persons in the aggregate, or
(ii) pay any such increase from any source other than profits earned in the year
of payment.

Section 6.9 Books and Records; Collateral Examination, Inspection and
Appraisals.

(a) The Borrower will keep accurate books of record and account for itself
pertaining to the Collateral and pertaining to the Borrower’s business and
financial condition and such other matters as the Lender may from time to time
reasonably request in which true and complete entries will be made in accordance
with GAAP and, upon the Lender’s reasonable request, will permit any officer,
employee, attorney, accountant or other agent of the Lender to audit, review,
make extracts from or copy any and all company and financial books and records
of the Borrower at all times during ordinary business hours, and, as part of any
collateral examination, to send and discuss with account debtors and other
obligors requests for verification of amounts owed to the Borrower, and to
discuss the Borrower’s affairs with any of its Directors, Officers, employees or
agents.

(b) The Borrower hereby irrevocably authorizes all accountants and third parties
to disclose and deliver to the Lender or its designated agent, at the Borrower’s
expense, all financial information, books and records, work papers, management
reports and other information in their possession regarding the Borrower.

(c) The Borrower will permit the Lender or its employees, accountants, attorneys
or agents, to examine and inspect any Collateral or any other property of the
Borrower at any time during ordinary business hours. Absent Default, collateral
examinations are not expected to occur more than three times per 12-month
period.

(d) The Lender may also, from time to time, no more than one time each calendar
year (provided that when an Event of Default exists, then as many times as in
Lender’s sole discretion), obtain at the Borrower’s expense an appraisal of
Collateral by an appraiser reasonably acceptable to the Lender and the Borrower.

 

43



--------------------------------------------------------------------------------

Section 6.10 Account Verification.

(a) The Lender or its agent may at any time and from time to time send or
require the Borrower to send requests for verification of accounts or notices of
assignment to account debtors and other obligors. The Lender or its agent may
also at any time and from time to time telephone account debtors and other
obligors to verify accounts.

(b) The Borrower shall pay when due each account payable due to a Person holding
a Permitted Lien (as a result of such payable) on any Collateral.

Section 6.11 Compliance with Laws.

(a) The Borrower shall (i) comply, and cause each Subsidiary to comply, with the
requirements of applicable laws and regulations, the non-compliance with which
would materially and adversely affect its business or its financial condition
and (ii) use and keep the Collateral, and require that others use and keep the
Collateral, only for lawful purposes, without violation of any federal, state or
local law, statute or ordinance.

(b) Without limiting the foregoing undertakings, the Borrower specifically
agrees that it will comply, and cause each Subsidiary to comply, with all
applicable Environmental Laws and obtain and comply with all permits, licenses
and similar approvals required by any Environmental Laws, and will not generate,
use, transport, treat, store or dispose of any Hazardous Substances in such a
manner as to create any material liability or obligation under the common law of
any jurisdiction or any Environmental Law.

(c) The Borrower shall (i) not use or permit the use of the proceeds of the
Credit Facility or any other financial accommodation from the Lender to violate
any of the foreign asset control regulations of the Office Foreign Assets
Control (“OFAC”) or other applicable law, (ii) comply, and cause each Subsidiary
to comply, with all applicable Bank Secrecy Act laws and regulations, as amended
from time to time, and (iii) otherwise comply with the USA Patriot Act as
required by federal law and the Lender’s policies and practices as to which the
Borrower is given notice.

Section 6.12 Payment of Taxes and Other Claims. The Borrower will pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon it or upon its income or profits, upon any properties belonging
to it (including the Collateral) or upon or against the creation, perfection or
continuance of the Security Interest, prior to the date on which penalties
attach thereto, (b) all federal, state and local taxes required to be withheld
by it, and (c) all lawful claims for labor, materials and supplies which, if
unpaid, might by law become a Lien upon any properties of the Borrower;
provided, that the Borrower shall not be required to pay any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made.

 

44



--------------------------------------------------------------------------------

Section 6.13 Maintenance of Properties.

(a) The Borrower will keep and maintain the Collateral and all of its other
properties necessary or useful in its business in good condition, repair and
working order (normal wear and tear excepted) and will from time to time replace
or repair any worn, defective or broken parts; provided, however, that nothing
in this covenant shall prevent the Borrower from discontinuing the operation and
maintenance of any of its properties or businesses if such discontinuance is, in
the Borrower’s judgment, desirable in the conduct of the Borrower’s business and
not disadvantageous in any material respect to the Lender. The Borrower will
take all commercially reasonable steps necessary to protect and maintain its
material Intellectual Property Rights.

(b) The Borrower will defend the Collateral against all Liens, claims or demands
of all Persons (other than the Lender) claiming the Collateral or any interest
therein except Permitted Liens. The Borrower will keep all Collateral free and
clear of all Liens except Permitted Liens. The Borrower will take all
commercially reasonable steps necessary to prosecute any Person Infringing its
Intellectual Property Rights and to defend itself against any Person accusing it
of Infringing any Person’s Intellectual Property Rights.

Section 6.14 Insurance. The Borrower will obtain and at all times maintain
insurance with insurers reasonably acceptable to the Lender, in such amounts, on
such terms (including any deductibles) and against such risks as may from time
to time be required by the Lender in its commercially reasonable discretion, but
in all events in such amounts and against such risks as is usually carried by
companies engaged in similar business and owning similar properties in the same
general areas in which the Borrower operates. Without limiting the generality of
the foregoing, the Borrower will at all times maintain business interruption
insurance including coverage for force majeure and keep all tangible Collateral
insured against risks of fire (including so-called extended coverage), theft,
collision (for Collateral consisting of motor vehicles) and such other risks and
in such amounts as the Lender may reasonably request, with any loss payable to
the Lender to the extent of its interest, and all policies of such insurance
shall contain a lender’s loss payable endorsement for the Lender’s benefit. All
policies of liability insurance required hereunder shall name the Lender as an
additional insured.

Section 6.15 Preservation of Existence. The Borrower will preserve and maintain
its existence and all of its rights, privileges and franchises necessary or
desirable in the normal conduct of its business and shall conduct its business
in an orderly and efficient manner.

Section 6.16 Delivery of Instruments, etc. Upon request by the Lender, the
Borrower will promptly deliver to the Lender in pledge all instruments,
documents and chattel paper constituting Collateral, duly endorsed or assigned
by the Borrower.

Section 6.17 Sale or Transfer of Assets; Suspension of Business Operations. The
Borrower will not sell, lease, assign, transfer or otherwise dispose of (i) the
stock of any Subsidiary, (ii) all or a material or substantial part of its
assets, or (iii) any Collateral or any interest therein (whether in one
transaction or in a series of transactions) to any other Person and will not
liquidate, dissolve or suspend business operations except for Permitted
Dispositions or

 

45



--------------------------------------------------------------------------------

as otherwise permitted by Section 6.13(a). The Borrower will not transfer any
part of its ownership interest in any Intellectual Property Rights and will not
permit any agreement under which it has licensed Licensed Intellectual Property
to lapse, except that the Borrower may transfer such rights or permit such
agreements to lapse if it shall have reasonably determined that the applicable
Intellectual Property Rights are no longer useful in its business. If the
Borrower transfers any Intellectual Property Rights for value, the Borrower will
either properly reinvest such proceeds in the business of the Borrower or a
Subsidiary or pay over the proceeds to the Lender for application to the
Indebtedness. The Borrower will not license any other Person to use any of the
Borrower’s Intellectual Property Rights, except that the Borrower may grant
licenses in the ordinary course of its business or in connection with sales of
Inventory or provision of services to its customers.

Section 6.18 Consolidation and Merger; Asset Acquisitions. The Borrower will not
consolidate with or merge into any Person, or permit any other Person to merge
into it, or acquire (in a transaction analogous in purpose or effect to a
consolidation or merger) all or substantially all the assets of any other
Person.

Section 6.19 Sale and Leaseback. Without Lender’s prior consent, the Borrower
will not enter into any arrangement, directly or indirectly, with any other
Person whereby the Borrower shall sell or transfer any real or personal
property, whether now owned or hereafter acquired, and then or thereafter rent
or lease as lessee such property or any part thereof or any other property which
the Borrower intends to use for substantially the same purpose or purposes as
the property being sold or transferred.

Section 6.20 Restrictions on Nature of Business. The Borrower will not engage in
any line of business materially different from that presently engaged in by the
Borrower and will not purchase, lease or otherwise acquire assets not related to
its business.

Section 6.21 Accounting. The Borrower will not adopt any material change in
accounting principles other than as required by GAAP. The Borrower will not
adopt, permit or consent to any change in its fiscal year.

Section 6.22 Discounts, etc. During a Default Period, the Borrower will not
grant any discount (other than discounts that are customary in accordance with
their past practices or otherwise in the range of similar discounts in the
industry), credit or allowance to any customer of the Borrower or accept any
return of goods sold. During a Default Period, the Borrower will not at any time
modify, amend, subordinate, cancel or terminate the obligation of any account
debtor or other obligor of the Borrower (other than discounts that are customary
in accordance with their past practices or otherwise in the range of similar
discounts in the industry).

Section 6.23 Plans. Except as disclosed to the Lender in writing prior to the
date hereof, neither the Borrower nor any ERISA Affiliate will (i) adopt,
create, assume or become a party to any Pension Plan, (ii) incur any obligation
to contribute to any Multiemployer Plan, (iii) incur any obligation to provide
post-retirement medical or insurance benefits with respect to employees or
former employees (other than benefits required by law) or (iv) amend any Plan in
a manner that would materially increase its funding obligations.

 

46



--------------------------------------------------------------------------------

Section 6.24 Place of Business; Name. Without Lender’s prior consent, the
Borrower will not transfer its chief executive office or principal place of
business, or move, relocate, close or sell any business location except as
permitted by Section 6.13(a). The Borrower will not permit any tangible
Collateral or any records pertaining to such Collateral to be located in any
state or area in which, in the event of such location, a financing statement
covering such Collateral would be required to be, but has not in fact been,
filed in order to perfect the Security Interest. The Borrower will not change
its name or jurisdiction of organization.

Section 6.25 Constituent Documents; No S Corporation Status. The Borrower will
not amend its Constituent Documents in any material respect. The Borrower will
not become an S Corporation.

Section 6.26 Performance by the Lender. If the Borrower at any time fails to
perform or observe any of the foregoing covenants contained in this Article VI
or elsewhere herein, and if such failure shall continue for a period of 15
calendar days after the Lender gives the Borrower written notice thereof (or in
the case of the agreements contained in Section 6.13 and Section 6.15,
immediately upon the occurrence of such failure, without notice or lapse of
time), the Lender may, but need not, perform or observe such covenant on behalf
and in the name, place and stead of the Borrower (or, at the Lender’s option, in
the Lender’s name) and may, but need not, take any and all other actions which
the Lender may reasonably deem necessary to cure or correct such failure
(including the payment of taxes, the satisfaction of Liens, the performance of
obligations owed to account debtors or other obligors, the procurement and
maintenance of insurance, the execution of assignments, security agreements and
financing statements, and the endorsement of instruments); and the Borrower
shall thereupon pay to the Lender on demand the amount of all monies expended
and all costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by the Lender in connection with or as a result of the
performance or observance of such agreements or the taking of such action by the
Lender, together with interest thereon from the date expended or incurred at the
Default Rate. To facilitate the Lender’s performance or observance of such
covenants of the Borrower, the Borrower hereby irrevocably appoints the Lender,
or the Lender’s delegate, acting alone, as the Borrower’s attorney in fact
(which appointment is coupled with an interest) with the right (but not the
duty) from time to time to create, prepare, complete, execute, deliver, endorse
or file in the name and on behalf of the Borrower any and all instruments,
documents, assignments, security agreements, financing statements, applications
for insurance and other agreements and writings required to be obtained,
executed, delivered or endorsed by the Borrower hereunder.

ARTICLE VII

EVENTS OF DEFAULT, RIGHTS AND REMEDIES

Section 7.1 Events of Default. “Event of Default”, wherever used herein, means
any one of the following events:

(a) Default in the payment of the Revolving Note, the Term Note, any Obligation
of Reimbursement, or any default with respect to any other Indebtedness due from
Borrower to Lender as such Indebtedness becomes due and payable;

 

47



--------------------------------------------------------------------------------

(b) (i) Default in the performance, or breach, of any covenant or agreement of
the Borrower contained in this Agreement and such Default shall continue for a
period of 10 days after the President, chief financial officer, controller or
assistant controller has knowledge of such failure or (ii) Borrower shall breach
Sections 6.1, 6.2, 6.4, 6.5, 6.6, 6.7 or 6.8 of this Agreement;

(c) An Overadvance arises as the result of any reduction in the Borrowing Base,
or arises in any manner on terms not otherwise approved of in advance by the
Lender in writing and such Overadvance shall continue for a period of 5 days;

(d) A Change of Control shall occur;

(e) Any Financial Covenant shall become inapplicable due to the lapse of time
and the failure of the Lender and the Borrower to come to an agreement to amend
any such covenant to cover future periods that is acceptable to the Lender in
the Lender’s sole discretion;

(f) The Borrower or any Guarantor shall be or become insolvent, or admit in
writing its inability to pay its debts as they mature, or make an assignment for
the benefit of creditors; or the Borrower or any Guarantor shall apply for or
consent to the appointment of any receiver, trustee, or similar officer for it
or for all or any substantial part of its property; or such receiver, trustee or
similar officer shall be appointed without the application or consent of the
Borrower or such Guarantor, as the case may be; or the Borrower or any Guarantor
shall institute (by petition, application, answer, consent or otherwise) any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction; or any such proceeding shall be instituted (by petition,
application or otherwise) against the Borrower or any such Guarantor; or any
judgment, writ, warrant of attachment or execution or similar process shall be
issued or levied against a substantial part of the property of the Borrower or
any Guarantor;

(g) A petition shall be filed by or against the Borrower or any Guarantor under
the United States Bankruptcy Code or the laws of any other jurisdiction naming
the Borrower or such Guarantor as debtor;

(h) Any representation or warranty made by the Borrower in this Agreement, by
any Guarantor in any Guaranty delivered to the Lender, or by the Borrower (or
any of its Officers) or any Guarantor in any agreement, certificate, instrument
or financial statement or other statement contemplated by or made or delivered
pursuant to or in connection with this Agreement or any such Guaranty shall be
incorrect when made or deemed to have been made in any material respect;

(i) The rendering against the Borrower of an arbitration award, final judgment,
decree or order for the payment of money in excess of $100,000 which continues
unsatisfied and in effect for any period of 30 consecutive days without a stay
of execution;

 

48



--------------------------------------------------------------------------------

(j) A default under any bond, debenture, note or other evidence of material
indebtedness of the Borrower owed to any Person other than the Lender, or under
any indenture or other instrument under which any such evidence of indebtedness
has been issued or by which it is governed, or under any material lease or other
contract, and the expiration of the applicable period of grace, if any,
specified in such evidence of indebtedness, indenture, other instrument, lease
or contract;

(k) Any Reportable Event, which the Lender determines in good faith might
constitute grounds for the termination of any Pension Plan or for the
appointment by the appropriate United States District Court of a trustee to
administer any Pension Plan, shall have occurred and be continuing 30 days after
written notice to such effect shall have been given to the Borrower by the
Lender; or a trustee shall have been appointed by an appropriate United States
District Court to administer any Pension Plan; or the Pension Benefit Guaranty
Corporation shall have instituted proceedings to terminate any Pension Plan or
to appoint a trustee to administer any Pension Plan; or the Borrower or any
ERISA Affiliate shall have filed for a distress termination of any Pension Plan
under Title IV of ERISA; or the Borrower or any ERISA Affiliate shall have
failed to make any quarterly contribution required with respect to any Pension
Plan under Section 412(m) of the IRC, which the Lender determines in good faith
may by itself, or in combination with any such failures that the Lender may
determine are likely to occur in the future, result in the imposition of a Lien
on the Borrower’s assets in favor of the Pension Plan; or any withdrawal,
partial withdrawal, reorganization or other event occurs with respect to a
Multiemployer Plan which results or could reasonably be expected to result in a
material liability of the Borrower to the Multiemployer Plan under Title IV of
ERISA;

(l) An event of default shall occur under any Security Document and such cure
period provided in such agreement has passed;

(m) Default in the payment of any amount owed by the Borrower to the Lender
other than any Indebtedness arising hereunder;

(n) Any Guarantor shall repudiate, purport to revoke or fail to perform any
obligation under such Guaranty in favor of the Lender, any individual Guarantor
shall die or any other Guarantor shall cease to exist;

(o) The Lender believes in good faith that the prospect of payment in full of
any part of the Indebtedness, or that substantial performance of any material
agreement of the Borrower under the Loan Documents, is impaired, or that there
has occurred any Material Adverse Effect in the business or financial condition
of the Borrower;

(p) There has occurred any breach, default or event of default by, or
attributable to, any Affiliate under any agreement between the Affiliate and the
Lender; or

(q) The indictment of the President, chief financial officer, controller or
assistant controller of the Borrower for a felony under state or federal law.

 

49



--------------------------------------------------------------------------------

Section 7.2 Rights and Remedies. During any Default Period, the Lender may
exercise any or all of the following rights and remedies:

(a) The Lender may, by notice to the Borrower, declare the Commitment to be
terminated, whereupon the same shall forthwith terminate;

(b) The Lender may, by notice to the Borrower, declare the Indebtedness to be
forthwith due and payable, whereupon all Indebtedness shall become and be
forthwith due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which the Borrower hereby expressly waives;

(c) The Lender may, without notice to the Borrower and without further action,
apply any and all money owing by the Lender to the Borrower to the payment of
the Indebtedness;

(d) The Lender may exercise and enforce any and all rights and remedies
available upon default to a secured party under the UCC, including the right to
take possession of Collateral, or any evidence thereof, proceeding without
judicial process or by judicial process (without a prior hearing or notice
thereof, which the Borrower hereby expressly waives) and the right to sell,
lease or otherwise dispose of any or all of the Collateral (with or without
giving any warranties as to the Collateral, title to the Collateral or similar
warranties), and, in connection therewith, the Borrower will on demand assemble
the Collateral and make it available to the Lender at a place to be designated
by the Lender which is reasonably convenient to both parties;

(e) The Lender may make demand upon the Borrower and, forthwith upon such
demand, the Borrower will pay to the Lender in immediately available funds for
deposit in the Special Account pursuant to Section 2.5 an amount equal to the
aggregate maximum amount available to be drawn under all Letters of Credit then
outstanding, assuming compliance with all conditions for drawing thereunder;

(f) The Lender may exercise and enforce its rights and remedies under the Loan
Documents;

(g) The Lender may without regard to any waste, adequacy of the security or
solvency of the Borrower, apply for the appointment of a receiver of the
Collateral, to which appointment the Borrower hereby consents, whether or not
foreclosure proceedings have been commenced under the Security Documents and
whether or not a foreclosure sale has occurred; and

(h) The Lender may exercise any other rights and remedies available to it by
law, this Agreement or other Loan Documents.

Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 7.1(f) or (g), the Indebtedness shall be immediately due
and payable automatically without presentment, demand, protest or notice of any
kind. If the Lender sells any of the Collateral on credit, the Indebtedness will
be reduced only to the extent of payments actually received. If the purchaser
fails to pay for the Collateral, the Lender may resell the Collateral and shall
apply any proceeds actually received to the Indebtedness.

 

50



--------------------------------------------------------------------------------

Section 7.3 Certain Notices. If notice to the Borrower of any intended
disposition of Collateral or any other intended action is required by law in a
particular instance, such notice shall be deemed commercially reasonable if
given (in the manner specified in Section 8.3) at least ten calendar days before
the date of intended disposition or other action.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 No Waiver; Cumulative Remedies; Compliance with Laws. No failure or
delay by the Lender in exercising any right, power or remedy under the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under the
Loan Documents. The remedies provided in the Loan Documents are cumulative and
not exclusive of any remedies provided by law. The Lender may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and such compliance will not be considered adversely to affect
the commercial reasonableness of any sale of the Collateral.

Section 8.2 Amendments, Etc. No amendment, modification, termination or waiver
of any provision of any Loan Document or consent to any departure by the
Borrower therefrom or any release of a Security Interest shall be effective
unless the same shall be in writing and signed by the Lender, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

Section 8.3 Notices; Communication of Confidential Information; Requests for
Accounting. Except as otherwise expressly provided herein, all notices,
requests, demands and other communications provided for under the Loan Documents
shall be in writing and shall be (a) personally delivered, (b) sent by first
class United States mail, (c) sent by overnight courier of national reputation,
(d) transmitted by telecopy, or (e) sent as electronic mail, in each case
delivered or sent to the party to whom notice is being given to the business
address, telecopier number, or e mail address set forth below next to its
signature or, as to each party, at such other business address, telecopier
number, or e mail address as it may hereafter designate in writing to the other
party pursuant to the terms of this Section. All such notices, requests, demands
and other communications shall be deemed to be an authenticated record
communicated or given on (a) the date received if personally delivered, (b) 3
days after deposit in the mail if delivered by mail, (c) the date delivered to
the courier if delivered by overnight courier, or (d) the date of transmission
if sent by telecopy or by e mail, except that notices or requests delivered to
the Lender pursuant to any of the provisions of Article II shall not be
effective until received by the Lender. All notices, financial information, or
other business records sent by either party to this Agreement may be
transmitted, sent, or otherwise communicated via such medium as the sending
party may deem appropriate and commercially reasonable; provided, however, that
the

 

51



--------------------------------------------------------------------------------

risk that the confidentiality or privacy of such notices, financial information,
or other business records sent by either party may be compromised shall be borne
exclusively by the Borrower. All requests for an accounting under Section 9-210
of the UCC (i) shall be made in a writing signed by a Person authorized under
Section 2.2(b), (ii) shall be personally delivered, sent by registered or
certified mail, return receipt requested, or by overnight courier of national
reputation, (iii) shall be deemed to be sent when received by the Lender and
(iv) shall otherwise comply with the requirements of Section 9-210. The Borrower
requests that the Lender respond to all such requests which on their face appear
to come from an authorized individual and releases the Lender from any liability
for so responding. The Borrower shall pay the Lender the maximum amount allowed
by law for responding to such requests.

Section 8.4 Further Documents. The Borrower will from time to time execute,
deliver, endorse and authorize the filing of any and all instruments, documents,
conveyances, assignments, security agreements, financing statements, control
agreements and other agreements and writings that the Lender may reasonably
request in order to secure, protect, perfect or enforce the Security Interest or
the Lender’s rights under the Loan Documents (but any failure to request or
assure that the Borrower executes, delivers, endorses or authorizes the filing
of any such item shall not affect or impair the validity, sufficiency or
enforceability of the Loan Documents and the Security Interest, regardless of
whether any such item was or was not executed, delivered or endorsed in a
similar context or on a prior occasion).

Section 8.5 Costs and Expenses. The Borrower shall pay on demand all costs and
expenses, including reasonable attorneys’ fees, incurred by the Lender in
connection with the Indebtedness, this Agreement, the Loan Documents, any Letter
of Credit and any other document or agreement related hereto or thereto, and the
transactions contemplated hereby, including all such costs, expenses and fees
incurred in connection with the negotiation, preparation, execution, amendment,
administration, performance, collection and enforcement of the Indebtedness and
all such documents and agreements and the creation, perfection, protection,
satisfaction, foreclosure or enforcement of the Security Interest.

Section 8.6 Indemnity. In addition to the payment of expenses pursuant to
Section 8.5, the Borrower shall indemnify, defend and hold harmless the Lender,
and any of its participants, parent corporations, subsidiary corporations,
affiliated corporations, successor corporations, and all present and future
officers, directors, employees, attorneys and agents of the foregoing (the
“Indemnitees”) from and against any of the following (collectively, “Indemnified
Liabilities”):

(i) Any and all transfer taxes, documentary taxes, assessments or charges made
by any governmental authority by reason of the execution and delivery of the
Loan Documents or the making of the Advances;

(ii) Any claims, loss or damage to which any Indemnitee may be subjected if any
representation or warranty contained in Section 5.14 proves to be incorrect in
any respect or as a result of any violation of the covenant contained in
Section 6.12(b); and

 

52



--------------------------------------------------------------------------------

(iii) Any and all other liabilities, losses, damages, penalties, judgments,
suits, claims, costs and expenses of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel) in connection with the
foregoing and any other investigative, administrative or judicial proceedings,
whether or not such Indemnitee shall be designated a party thereto, which may be
imposed on, incurred by or asserted against any such Indemnitee, in any manner
related to or arising out of or in connection with the making of the Advances
and the Loan Documents or the use or intended use of the proceeds of the
Advances. Notwithstanding the foregoing, the Borrower shall not be obligated to
indemnify any Indemnitee for any Indemnified Liability caused by the gross
negligence or willful misconduct of such Indemnitee.

If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Borrower, or counsel designated by the Borrower and satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at the Borrower’s sole costs and
expense. Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding. If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Borrower shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The Borrower’s
obligations under this Section 8.6 shall survive the termination of this
Agreement and the discharge of the Borrower’s other obligations hereunder.

Section 8.7 Participants. The Lender and its participants, if any, are not
partners or joint venturers, and the Lender shall not have any liability or
responsibility for any obligation, act or omission of any of its participants;
provided that each such participant has a net worth of at least $20,000,000 at
the time it becomes a participant. All rights and powers specifically conferred
upon the Lender may be transferred or delegated to any of the Lender’s
participants, successors or assigns.

Section 8.8 Execution in Counterparts; Telefacsimile Execution. This Agreement
and other Loan Documents may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

Section 8.9 Retention of Borrower’s Records. The Lender shall have no obligation
to maintain any electronic records or any documents, schedules, invoices,
agings, or other papers delivered to the Lender by the Borrower or in connection
with the Loan Documents for more than 30 days after receipt by the Lender. If
there is a special need to retain specific records, the Borrower must inform the
Lender of its need to retain those records with particularity, which must be
delivered in accordance with the notice provisions of Section 8.3 within 30 days
of the Lender taking control of same.

 

53



--------------------------------------------------------------------------------

Section 8.10 Binding Effect; Assignment; Complete Agreement; Sharing
Information. The Loan Documents shall be binding upon and inure to the benefit
of the Borrower and the Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights
thereunder or any interest therein without the Lender’s prior written consent.
To the extent permitted by law, the Borrower waives and will not assert against
any assignee any claims, defenses or set-offs which the Borrower could assert
against the Lender. This Agreement shall also bind all Persons who become a
party to this Agreement as a borrower. This Agreement, together with the Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and supersedes all prior agreements, written or oral, on
the subject matter hereof. To the extent that any provision of this Agreement
contradicts other provisions of the Loan Documents, this Agreement shall
control. The Lender shall in good faith hold in confidence all information,
memoranda, or extracts furnished to the Lender by the Borrower hereunder or in
connection with the negotiation hereof; provided that the Lender may disclose
such information (i) to its Affiliates, accountants or counsel; (ii) to any
regulatory agency having the authority to examine the Lender, as required by any
legal or governmental process or otherwise by law, (ii) to any participant and
its accountants or counsel, and (iv) to the extent that such information shall
be publicly available or shall have been known to the Lender independently of
any disclosure by the Borrower hereunder or in connection herewith.

Section 8.11 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.

Section 8.12 Headings. Article, Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

Section 8.13 Governing Law; Jurisdiction, Venue; Waiver of Jury Trial. The Loan
Documents shall be governed by and construed in accordance with the substantive
laws (other than conflict laws) of the State of Texas. The parties hereto hereby
(i) consent to the personal jurisdiction of the state and federal courts located
in the State of Texas in connection with any controversy related to this
Agreement; (ii) waive any argument that venue in any such forum is not
convenient; (iii) agree that any litigation initiated by the Lender or the
Borrower in connection with this Agreement or the other Loan Documents may be
venued in either the state or federal courts located in the City of Plano,
County of Collin, Texas; and (iv) agree that a final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

THE BORROWER AND THE LENDER WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT
LAW OR IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

4441 Sigma Road   RF MONOLITHICS, INC. Dallas, Texas 75244     Telecopier:
(972) 404-9476     Attention: Chief Financial Officer   By:  

/s/ Harley E Barnes III

e-mail: bbarnes@rfm.com     Harley E Barnes III     Chief Financial Officer
Wells Fargo Bank, National Association   WELLS FARGO BANK, Wells Fargo Business
Credit   NATIONAL ASSOCIATION 4975 Preston Park Blvd., Suite 280     Plano,
Texas 75093     Telecopier: (972) 867-7838   By:  

/s/ Joseph M. Sammons

Attention: Joseph M. Sammons     Joseph M. Sammons e-mail:
joseph.m.sammons@wellsfargo.com     Vice President